Exhibit 10.34

 

THIS INSTRUMENT PREPARED BY
AND RETURN TO:

 

Darrell D. Garvey, Esquire
Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
450 South Orange Avenue, Suite 800
Orlando, Florida 32801

 

Borrower Name: MB Margate Lakewood I, L.L.C.
Project: Lakewood Mall, Margate, Florida
Loan No.: 00-1100240

 

THIS IS AN ASSUMPTION AND RATIFICATION OF THAT CERTAIN MORTGAGE AND SECURITY
AGREEMENT BY LAKEWOOD ASSOCIATES, LTD., A FLORIDA LIMITED PARTNERSHIP (“LAKEWOOD
ASSOCIATES”) TO AND IN FAVOR OF NATIONWIDE LIFE INSURANCE COMPANY, AN OHIO
CORPORATION DATED MARCH 2, 2004 AND RECORDED MARCH 4, 2004, IN OFFICIAL RECORDS
BOOK 37010, PAGE 340 OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA AND WHICH
SECURES THE NOTE EXECUTED BY LAKEWOOD ASSOCIATES, IN THE ORIGINAL PRINCIPAL
AMOUNT OF TWELVE MILLION ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($12,100,000.00) TO AND IN FAVOR OF LENDER AND DATED MARCH 2, 2004 (THE “RENEWAL
NOTE”).

 

FULL INTANGIBLE TAXES IN THE AGGREGATE AMOUNT OF TWENTY-FOUR THOUSAND TWO
HUNDRED AND NO/100 DOLLARS ($24,200.00) WERE PAID AT THE TIME SAID MORTGAGES
WERE RECORDED. THE CURRENT OUTSTANDING BALANCE OF THE NOTE SECURED BY THE
MORTGAGE IS ELEVEN MILLION SEVEN HUNDRED FOURTEEN THOUSAND NINE HUNDRED
SIXTY-THREE AND 33/100 DOLLARS ($11,714,963.33). DOCUMENTARY STAMP TAX ON SAID
OUTSTANDING AMOUNT IN THE SUM OF FORTY-ONE THOUSAND TWO AND 50/100 DOLLARS
($41,002.50) HAS BEEN PAID SIMULTANEOUSLY WITH THE RECORDING OF THIS ASSUMPTION
AND RATIFICATION INSTRUMENT.

 

ASSUMPTION AND RATIFICATION AGREEMENT

 

(Lakewood Shopping Center, Margate, Florida)

 

THIS ASSUMPTION AND RATIFICATION AGREEMENT (hereinafter referred to as the
“Agreement”) is made and entered into as of this day of January, 2006, by and
between NATIONWIDE LIFE INSURANCE COMPANY, an Ohio corporation, having its
principal office at One Nationwide Plaza, Columbus, Ohio 43216, Attention: Real
Estate Investment Department, 34T (hereinafter referred to as “Lender”), and MB
MARGATE LAKEWOOD I, L.L.C., a Delaware limited liability company whose address
is c/o The Inland

 

1

--------------------------------------------------------------------------------


 

Real Estate Group, Inc., 2901 Butterfield Road, Oak Brook, Illinois 60523
(hereinafter referred to as “Borrower”).

 

WITNESSETH:

 

WHEREAS, Lender is the owner and holder of that certain Mortgage and Security
Agreement by Lakewood Associates, Ltd., a Florida limited partnership (“Lakewood
Associates”) to and in favor of Lender dated as of March 2, 2004 and recorded
March 4, 2004 in Official Records Book 37010, Page 340, Public Records of
Broward County, Florida which encumbers certain real property located in Broward
County, Florida (the “Mortgage”), more particularly described on Exhibit A
attached hereto (hereinafter referred to as the “Property”); and

 

WHEREAS, the Mortgage secures that certain Note executed by Lakewood Associates
to and in favor of Lender in the original principal sum of TWELVE MILLION ONE
HUNDRED THOUSAND AND NO/100 DOLLARS ($12,100,000.00) dated March 2, 2004 (the
“Original Note”), as renewed by that certain Renewal Note executed by Borrower
to and in favor of Lender dated of even date herewith in the sum of ELEVEN
MILLION SEVEN HUNDRED FOURTEEN THOUSAND NINE HUNDRED SIXTY-THREE AND 33/100
DOLLARS ($11,714,963.33) (the Original Note as renewed is hereinafter referred
to as the “Note “); and

 

WHEREAS, the Note and the loan contemplated by the Note is also evidenced and/or
secured by the following instruments (which, together with the Note and the
Mortgage, are hereinafter sometimes referred to as the “Loan Documents”):

 

A.                                   That certain Assignment of Leases, Rents
and Profits by Lakewood Associates to Lender dated March 2, 2004 and recorded
March 4, 2005 in Official Records Book 37010, Page 379, Public Records of
Broward County, Florida;

 

B.                                     Uniform Commercial Code Financing
Statement naming Lakewood Associates as Debtor, and Lender as Secured Party,
recorded March 4, 2004 in Official Records Book 37010, Page 391, Public Records
of Broward County, Florida;

 

C.                                     Uniform Commercial Code Financing
Statement naming Lakewood Associates as Debtor, and Lender as Secured Party,
filed on March 9, 2004 under File Number 200406341344 in the Office of the
Secretary of State of the State of Florida;

 

D.                                    Indemnity Agreement executed by Lakewood
Associates to and in favor of Lender, dated March 2, 2004 (the “Indemnity
Agreement”); and

 

E.                                      Guaranty Agreement executed by Lakewood
Associates to and in favor of Lender, dated March 2,2004 (the “Guaranty”).

 

WHEREAS, Lakewood Associates have requested that Lender consent to a transfer of
the Property to Borrower, subject to the lien of the Loan Documents, and to an
assumption of the Loan Documents by Borrower; and

 

2

--------------------------------------------------------------------------------


 

WHEREAS, Lender has agreed to such matters, but only upon the terms and
conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises hereof, and the mutual covenants
contained herein, and of the sum of TEN AND NO/100 DOLLARS ($10.00) in hand paid
by Lakewood Associates and Borrower to Lender, the receipt and sufficiency of
which is hereby acknowledged, it is agreed as follows:

 

1.                                        ACKNOWLEDGEMENTS OF BORROWER. In order
to induce Lender to enter into this Agreement, Borrower hereby acknowledges that
the principal balance of the indebtedness represented by the Note on the date
hereof is ELEVEN MILLION SEVEN HUNDRED FOURTEEN THOUSAND NINE HUNDRED
SIXTY-THREE AND 33/100 DOLLARS ($11,714,963.33); (a) and acknowledges and
represents to and in favor of Lender that said indebtedness is due to Lender in
accordance with the terms of the Note, free from any defense, claim or right to
set-off; (b) that other than the Mortgage and the other Loan Documents, Borrower
has placed no mortgages, liens or other encumbrances against the Property; and
(c) that there are no suits, judgments, bankruptcies or executions pending
against Borrower in any court which could in any way adversely affect the title
to the Property.

 

2.                                        CONSENT TO TRANSFER. Lender hereby
consents to the transfer of the Property by Lakewood Associates to Borrower,
subject to the terms and conditions of this Agreement. The foregoing consent by
Lender shall not be deemed to constitute any waiver of Lender’s right pursuant
to the terms of the Loan Documents to withhold or condition its consent to any
subsequent transfer of the Property.

 

3.                                        ASSUMPTION BY BORROWER. Borrower
hereby assumes each and every obligation of Lakewood Associates under the Loan
Documents whenever accruing, including, particularly, but without limitation,
the obligations of the Note and the exclusions from non-recourse liability set
forth in the Loan Documents, and Borrower agrees to perform all obligations of
Borrower under the Loan Documents and to pay to Lender the sums due and to
become due under the Loan Documents as fully as if Borrower had executed the
Loan Documents on the date thereof as Borrower. Notwithstanding anything
contained herein to the contrary, Borrower does not assume any liability for or
with respect to (i) any breach by Lakewood Associates of any of its
representations or warranties contained in the Loan Documents, or (ii) the
payment or performance (or nonpayment or failure to perform) by Lakewood
Associates of any of its covenants, agreements or obligations under or pursuant
to the Loan Documents, the payment or performance of which became due (or the
nonpayment or failure to perform occurred) prior to the date of Borrower’s
purchase of the Property and agreement to assume the obligations of Lakewood
Associates hereunder. Lender hereby consents to the assumption by Borrower as
contemplated herein.

 

4.                                        MORTGAGE AMENDMENTS.

 

(a)                                   Borrower hereby acknowledges and agrees
that the transfer of the Property from Lakewood Associates to Borrower
constitutes the permitted one-time transfer set forth in Paragraph 32.A. of the
Mortgage and, accordingly, the permitted one-time right

 

3

--------------------------------------------------------------------------------


 

to transfer set forth in Paragraph 32.A. of the Mortgage is hereby extinguished
and terminated.

 

(b)                                   The address for the Borrower for sending
notices under the Mortgage, as set forth in Paragraph 43, is hereby amended and
restated as follows:

 

c/o The Inland Real Estate Group, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523

 

5.                                        RELEASE OF LAKEWOOD ASSOCIATES. Lender
agrees that Lakewood Associates is and shall be released from any and all
personal liability under the Note, Mortgage and other Loan Documents for any
cause, claim or event arising on or after the effective date of this Agreement;
provided, however, that nothing herein shall affect, diminish or impair the
obligations of Borrower under the Note, Mortgage or other Loan Documents.

 

6.                                        EFFECTIVE DATE. This Agreement is and
shall be effective as of transfer of the Property from Lakewood Associates to
Borrower.

 

7.                                        ASSUMPTION FEES. Borrower agrees that
all costs and expenses associated with the execution, delivery and recordation
of this Agreement, including, but not limited to, an assumption fee in the
amount of one percent (1%) of the outstanding principal balance of the Loan,
attorney’s fees, recordation costs and documentary stamp and intangible taxes,
if applicable (together with all interest and penalties thereon, if any), and
expenses of title update, shall be paid by Borrower. Borrower agrees to defend,
indemnify and hold harmless the Lender from and against any and all such costs
and expenses, and agrees that the Lender shall not in any way be held liable for
such costs and expenses.

 

8.                                        NO NOVATION. It is the intent of the
parties hereto that this Agreement shall not constitute a novation or in any way
adversely affect the lien of the Mortgage or other Loan Documents.

 

9.                                        BINDING EFFECT. This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of the
parties hereto.

 

10.                                  GOVERNING LAW. This Agreement shall be
governed by and construed in accordance with the laws of the State of Florida.

 

11.                                  NO JOINT VENTURE. Nothing contained herein
or in any of the other Loan Documents nor the act of any party hereto shall be
construed to create a partnership or joint venture between Borrower and Lender.
The relationship between Borrower and Lender is the relationship of “debtor” and
“creditor”, respectively. Furthermore, nothing contained herein shall be deemed
a taking of possession of the Property, nor shall this Agreement in any way be
deemed to make Lender a mortgagee in possession.

 

12.                                  WAIVER OF JURY TRIAL. Borrower and Lender
hereby knowingly, voluntarily and intentionally waive the right either of them
or their heirs, personal representatives, successors or assigns may have to a
trial by jury in respect to any litigation

 

4

--------------------------------------------------------------------------------


 

arising out of, under or in connection with the Mortgage, this Agreement and any
agreement contemplated to be executed in connection herewith, or any course of
conduct, course of dealing, statements (whether verbal or written) or actions of
any party. This provision is a material inducement to Lender’s consenting to the
transfer of the Property and the assumption of the Mortgage by Borrower.

 

13.                                LENDER CERTIFICATIONS. Lender hereby
certifies to Borrower the following:

 

(a)                                    To the best of Lender’s knowledge,
Lakewood Associates is not in default under the Loan Documents and no condition
exists that, with the passage of time, the giving of notice or both, would
constitute a default under the Loan Documents.

 

(b)                                   The principal balance of the indebtedness
represented by the Note on the date hereof is ELEVEN MILLION SEVEN HUNDRED
FOURTEEN THOUSAND NINE HUNDRED SIXTY-THREE AND 33/100 DOLLARS ($11,714,963.33)
and the next monthly payment of interest is due on February 1,2006.

 

(c)                                    Lender acknowledges that Borrower will
rely upon the certifications of Lender hereunder in connection with its
acquisition of the Property.

 

14.                                MISCELLANEOUS. Any reference in the Loan
Documents to the Property shall hereafter be construed to mean that certain real
property located in Broward County, Florida, more particularly described on
Exhibit A. Any reference in the Loan Documents to the “Note” shall be construed
to mean the Original Note as amended by the Renewal Note. Any reference in the
Loan Documents to the “Mortgage” shall be construed to mean the Mortgage as
assumed and modified hereby. Except as expressly set forth herein, the Loan
Documents shall remain in full force and effect in strict accordance with the
terms thereof, and nothing herein contained shall affect or be construed to
affect the lien, charge or encumbrance of the Mortgage or the other Loan
Documents, or the priority thereof over other liens, charges, encumbrances and
conveyances, or to release or affect the liability of any party or parties who
may now or hereafter be liable under or on account of the Loan Documents. This
Agreement shall be binding upon and shall inure to the benefit of, the
representatives, successors and assigns of the parties hereto. This Agreement
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts each of which, when so executed, shall be an
original, but all such counterparts shall constitute but one and the same
instrument.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto in
manner and form sufficient to bind them as of the day and year first above
written.

 

Signed, sealed and delivered in the
presence of the following witnesses:

“LENDER”:

 

 

 

NATIONWIDE LIFE INSURANCE
COMPANY, an Ohio corporation

 

 

/s/ Sarah Bennett

 

 

Signature of Witness

 

 

 

Sarah Bennett

 

By:

 

/s/ Peter A. Lynch

Printed Name of Witness

 

Printed Name:

PETER A. LYNCH

 

Title:

 

OFFICER, MORTGAGE LOAN ADMIN

 

 

 

PEAL ESTATE INVESTMENTS

 

 

/s/ Beth Callahan

 

 

Signature of Witness

 

 

[CORPORATE SEAL]

Beth Callahan

 

 

Printed Name of Witness

 

 

 

STATE OF OHIO
COUNTY OF FRANKLIN

 

The foregoing instrument was acknowledged before me this 13th day of January,
2006, by Peter A Lynch, as Officer MLA of NATIONWIDE LIFE INSURANCE COMPANY, an
Ohio corporation, on behalf of the corporation. He is personally known to me or
has produced as identification and did not take an oath.

 

[g40491kk01i001.jpg]

(NOTARY SEAL)

/s/ Sarah Benneth

 

Notary Public

 

SARAH BOOR BENNETT

Printed Name:

 

Notary Public State of Ohio

Commission No.:

 

My Commission Expires 08-12-06

My Commission Expires:

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Signed, sealed and delivered
in the presence of:

 

 

“BORROWER”:

 

 

 

 

 

MB MARGATE LAKEWOOD I, L.L.C.,

 

a Delaware limited liability company

 

 

 

By:

Minto Builders (Florida), Inc., a Florida
corporation, its sole member

 

 

/s/ Doris E. Ahern

 

 

Name:

Doris E. Ahern

 

 

 

 

By:

 

/s/ Valerie Medina

 

 

 

Name:

 

Valerie Medina

 

Its:

 

Assistant Secretary

/s/ LaVenia Smith

 

 

 

 

 

Name:

LaVenia Smith

 

 

 

 

 

 

 

 

 

 

 

(Corporate Seal)

 

 

 

 

 

 

STATE OF

ILLINOIS

 

COUNTY OF

Du PAGE

 

 

The foregoing instrument was acknowledged before me this 23rd day of January,
2006, by VALEMA MEDINA, as ASS’T SEC’Y of Minto Builders (Florida), Inc., a
Florida corporation, as sole member of MB MARGATE LAKEWOOD I, L.L.C., a Delaware
limited liability company, on behalf of the company. He/She is personally known
to me or has produced as identification.

 

(NOTARY SEAL)

 

/s/ Doris E. Ahern

 

Notary Public

 

 

Printed Name:

Doris E. Ahern

 

Commission No.:

 

 

My Commission Expires:

 

 

 

 

 

 

OFFICIAL SEAL

DORIS E AHERN

NOTARY PUBLIC STATE OF ILLINOIS

MY COMMISSION EXPIRES [ILLEGIBLE]

7

--------------------------------------------------------------------------------


 

Signed, sealed and delivered in the
presence of the following witnesses:

“LAKEWOOD ASSOCIATES”:

 

 

 

LAKEWOOD ASSOCIATES, LTD.,
a Florida limited partnership

 

 

/s/ Charles F. Rogers

 

 

Signature of Witness

 

 

 

Charles F. Rogers

 

By:

/s/ W. Douglas Pitts

Printed Name of Witness

 

Printed Name:

W. DOUGLAS PITTS

 

Title:

President of Newcaster Devcorp, Inc., a Florida
corporation, its general partner

 

 

/s/ Vilma I. Amell

 

 

Signature of Witness

 

 

[Seal]

Vilma I. Amell

 

 

Printed Name of Witness

 

 

STATE OF

Florida

 

COUNTY OF

Miami - Dade

 

 

The foregoing instrument was acknowledged before me this 25th day of January,
2006, by W. Douglas Pitts, as President of Newcaster Devcorp, Inc., a Florida
corporation, general partner of LAKEWOOD ASSOCIATES, LTD., a Florida limited
partnership, on behalf of the partnership. He/She is personally known to me or
has produced as identification

 

 

 

[g40491kk01i002.jpg]

OFFICIAL NOTARTY SEAL

VICTOR L STOSIK

 

COMMISSION NUMBER

DD085573

MY COMMISSION EXPIRES

FEB. 3, 2006

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

--------------------------------------------------------------------------------


 

EXHIBIT ”A”

 

LEGAL DESCRIPTIONS:

 

PARCEL No. 1

 

PORTION OF “MARGATE REALTY NO. 1”, ACCORDING TO THE PLAT THEREOF, AS RECORDED IN
PLAT BOOK 42, AT PAGE 42,TOGETHER WITH: PORTION OF TRACT “A”, “LAKEWOOD
COMMERCIAL”, ACCORDING TO THE PLAT THEREOF, AS RECORDED IN PLAT BOOK 120, AT
PAGE 27, BOTH OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA, ALL BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCE AT THE CENTERLINE INTERSECTION OF LAKEWOOD CIRCLE WITH WEST ATLANTIC
BOULEVARD, BOTH AS SHOWN ON SAID PLAT OF “LAKEWOOD COMMERCIAL”, (SAID POINT OF
COMMENCEMENT BEING ON A CURVE AND BEARING NORTH 05 DEGREES 34 MINUTES 35 SECONDS
EAST, FROM THE RADIUS POINT OF THE NEXT DESCRIBED CURVE); THENCE NORTHWESTERLY,
ALONG A CIRCULAR CURVE TO THE LEFT, HAVING A RADIUS OF 5729.58 FEET AND A
CENTRAL ANGLE OF 00 DEGREES 20 MINUTES 10 SECONDS, FOR AN ARC DISTANCE OF 33.61
FEET (LAST MENTIONED COURSE BEING COINCIDENT WITH PORTION OF THE CENTERLINE OF
SAID WEST ATLANTIC BOULEVARD); THENCE NORTH 05 DEGREES 14 MINUTES 25 SECONDS
EAST, RADIAL TO THE LAST DESCRIBED CURVE, FOR 65.00 FEET,TO THE POINT OF
BEGINNING OF THE FOLLOWING DESCRIBED PARCEL OF LAND; THENCE NORTH 05 DEGREES 34
MINUTES 35 SECONDS EAST, FOR 94.77 FEET,TO A POINT OF CURVATURE; THENCE
NORTHEASTERLY AND NORTHERLY, ALONG A CIRCULAR CURVE TO THE LEFT, HAVING A RADIUS
OF 1041.00 FEET AND A CENTRAL ANGLE OF 04 DEGREES 07 MINUTES 30 SECONDS, FOR AN
ARC DISTANCE OF 74.95 FEET,TO A POINT OF TANGENCY; THENCE NORTH 01 DEGREES 27
MINUTES 05 SECONDS EAST, FOR 11.96 FEET; THENCE NORTH 88 DEGREES 32 MINUTES 55
SECONDS WEST, AT RIGHT ANGLES TO THE LAST AND NEXT MENTIONED COURSES, FOR 179.81
FEET; THENCE SOUTH 01 DEGREES 27 MINUTES 05 SECONDS WEST, FOR 177.61 FEET,TO A
POINT ON A CURVE, SAID POINT BEARS NORTH 03 DEGREES 33 MINUTES 21 SECONDS EAST,
FROM THE RADIUS POINT OF THE NEXT DESCRIBED CURVE; THENCE NORTHWESTERLY, ALONG A
CIRCULAR CURVE TO THE LEFT, HAVING A RADIUS OF 5789.58 FEET AND A CENTRAL ANGLE
OF 01 DEGREES 12 MINUTES 25 SECONDS, FOR AN ARC DISTANCE OF 121.96 FEET, TO A
POINT ON SAID CURVE; THENCE NORTH 80 DEGREES 39 MINUTES 37 SECONDS WEST, FOR
39.97 FEET, TO A POINT ON A CURVE, SAID POINT BEARS NORTH 01 DEGREES 57 MINUTES
24 SECONDS EAST, FROM THE RADIUS POINT OF THE NEXT DESCRIBED CURVE; THENCE
NORTHWESTERLY, ALONG A CIRCULAR CURVE TO THE LEFT, HAVING A RADIUS OF 5794.58
FEET AND A CENTRAL ANGLE OF 00 DEGREES 42 MINUTES 22 SECONDS, FOR AN ARC
DISTANCE OF 71.41 FEET, TO A POINT OF TANGENCY; THENCE NORTH 88 DEGREES 44
MINUTES 58 SECONDS WEST, FOR 163.60 FEET; THENCE SOUTH 46 DEGREES 15 MINUTES 02
SECONDS WEST, FOR 7.07 FEET; THENCE NORTH 88 DEGREES 44 MINUTES 58 SECONDS WEST,
FOR 187.54 FEET, TO A POINT OF INTERSECTION WITH THE WEST LINE OF
SECTION 31,TOWNSHIP 48 SOUTH, RANGE 42 EAST; THENCE CONTINUE NORTH 88 DEGREES 44
MINUTES 58 SECONDS WEST, ALONG THE LAST MENTIONED COURSE, FOR 2.05 FEET (LAST
MENTIONED SEVEN COURSES BEING COINCIDENT WITH THE NORTHERLY RIGHT-OF-WAY LINE OF
SAID WEST ATLANTIC BOULEVARD); THENCE SOUTH 01 DEGREES 27 MINUTES 05 SECONDS
WEST, FOR 7.00 FEET; THENCE NORTH 88 DEGREES 44 MINUTES 58 SECONDS WEST, ALONG A
LINE PARALLEL WITH AND 53.00 FEET NORTH OF, AS MEASURED AT RIGHT ANGLES TO,THE
SOUTH LINE OF THE SOUTH 1/2 OF THE NORTHEAST 1/4 OF SECTION 36, TOWNSHIP 48
SOUTH, RAGE 41 EAST, ALSO BEING THE NORTHERLY RIGHT-OF-WAY LINE OF SAID WEST
ATLANTIC BOULEVARD, FOR 177.20 FEET; THENCE NORTH 01 DEGREES 11 MINUTES 38
SECONDS EAST, FOR 50.33 FEET, TO A POINT ON A NON-TANGENT CURVE HAVING A CHORD
BEARING OF NORTH 07 DEGREES 12 MINUTES 24 SECONDS WEST; THENCE NORTHERLY, ALONG
ACIRCULAR CURVE TO THE LEFT, HAVING A RADIUS OF 200.00 FEET AND A CENTRAL ANGLE
OF 16 DEGREES 54 MINUTES 35 SECONDS, FOR AN ARC DISTANCE OF 59.03 FEET,TO A
POINT OF REVERSE CURVATURE; THENCE NORTHERLY, ALONG A CIRCULAR CURVE TO THE
RIGHT, HAVING A RADIUS OF 200.00 FEET AND A CENTRAL ANGLE OF 16 DEGREES 54
MINUTES 35 SECONDS, FOR AN ARC DISTANCE OF 59.03 FEET,TO A POINT OF TANGENCY;
THENCE NORTH 01 DEGREES 14 MINUTES 53 SECONDS EAST, FOR 261.11 FEET,TO A POINT
ON A NON-TANGENT CURVE, HAVING A CHORD BEARING OF NORTH 66 DEGREES 37 MINUTES 12
SECONDS WEST;

 

--------------------------------------------------------------------------------


 

THENCE NORTHWESTERLY, ALONG A CIRCULAR CURVE TO THE RIGHT, HAVING A RADIUS OF
500.00 FEET AND A CENTRAL ANGLE OF 07 DEGREES 35 MINUTES 45 SECONDS, FOR AN ARC
DISTANCE OF 66.29 FEET; THENCE NORTH 01 DEGREES 46 MINUTES 27 SECONDS EAST, FOR
83.46 FEET; THENCE SOUTH 88 DEGREES 32 MINUTES 55 SECONDS EAST, FOR 12.00 FEET;
THENCE NORTH 01 DEGREES 27 MINUTES 05 SECONDS EAST, AT RIGHT ANGLES TO THE LAST
MENTIONED COURSE, FOR 70.12 FEET, TO THE SOUTHWEST CORNER OF PARCEL “A”, “LEMON
TREE LAKE”, ACCORDING TO THE PLAT THEREOF, AS RECORDED IN PLAT BOOK 82, AT PAGE
16, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA; THENCE SOUTH 88 DEGREES 32
MINUTES 55 SECONDS EAST, FOR 400.00 FEET; THENCE NORTH 72 DEGREES 49 MINUTES 27
SECONDS EAST, FOR 77.65 FEET, TO A POINT ON A CURVE, SAID POINT BEARS SOUTH 40
DEGREES 03 MINUTES 00 SECONDS WEST, FROM THE RADIUS POINT OF THE NEXT DESCRIBED
CURVE (LAST MENTIONED TWO COURSES BEING COINCIDENT WITH THE COMMON BOUNDARY
LINES OF SAID PLATS OF “LEMON TREE LAKE” AND LAKEWOOD COMMERCIAL”); THENCE
SOUTHEASTERLY, EASTERLY AND NORTHEASTERLY, ALONG A CIRCULAR CURVE TO THE LEFT,
HAVING A RADIUS OF 320.00 FEET AND A CENTRAL ANGLE OF 41 DEGREES 52 MINUTES 05
SECONDS, FOR AN ARC DISTANCE OF 233.84 FEET, TO A POINT OF TANGENCY; THENCE
NORTH 88 DEGREES 10 MINUTES 55 SECONDS EAST, FOR 233.64 FEET, TO A POINT OF
CURVATURE; THENCE NORTHEASTERLY, ALONG A CIRCULAR CURVE TO THE LEFT, HAVING A
RADIUS OF 530.00 FEET AND A CENTRAL ANGLE OF 10 DEGREES 10 MINUTES 49 SECONDS,
FOR AN ARC DISTANCE OF 94.17 FEET, TO A POINT OF TANGENCY; THENCE NORTH 78
DEGREES 00 MINUTES 06 SECONDS EAST, FOR 144.62 FEET (LAST MENTIONED FOUR COURSES
BEING COINCIDENT WITH THE SOUTHERLY RIGHT-OF-WAY LINE OF LAKESIDE DRIVE, AS
SHOWN ON SAID PLAT OF “LAKEWOOD COMMERCIAL”); THENCE SOUTH 01 DEGREES 27 MINUTES
05 SECONDS WEST, FOR 269.14 FEET; THENCE NORTH 88 DEGREES 32 MINUTES 55 SECONDS
WEST, AT RIGHT ANGLES TO THE LAST AND NEXT MENTIONED COURSES, FOR 71.00 FEET;
THENCE SOUTH 01 DEGREES 27 MINUTES 05 SECONDS WEST, FOR 357.63 FEET, TO A POINT
ON A CURVE, SAID POINT BEARS NORTH 06 DEGREES 02 MINUTES 37 SECONDS EAST, FROM
THE RADIUS POINT OF THE NEXT DESCRIBED CURVE; THENCE NORTHWESTERLY, ALONG A
CIRCULAR CURVE TO THE LEFT, HAVING A RADIUS OF 5794.58 FEET AND A CENTRAL ANGLE
OF 00 DEGREES 48 MINUTES 12 SECONDS, FOR AN ARC DISTANCE OF 81.24 FEET, TO THE
POINT OF BEGINNING (LAST MENTIONED COURSE BEING ALONG THE NORTHERLY RIGHT-OF-WAY
LINE OF SAID WEST ATLANTIC BOULEVARD).

 

LYING AND BEING IN SECTION 36, TOWNSHIP 48 SOUTH, RANGE 41 EAST AND SECTION 31,
TOWNSHIP 48 SOUTH, RANGE 42 EAST, CITY OF MARGATE, BROWARD COUNTY, FLORIDA. LESS
AND EXCEPT THEREFROM: THE LAND DESCRIBED IN THAT CERTAIN WARRANTY DEED TO THE
STATE OF FLORIDA DEPARTMENT OF TRANSPORTATION, FILED JUNE 21, 2004 IN OFFICIAL
RECORDS BOOK 37682, PAGE 1905 OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA.

 

--------------------------------------------------------------------------------


 

PARCEL No. 2

 

A PORTION OF SECTION 36, TOWNSHIP 48 SOUTH, RANGE 41 EAST, BEING A PORTION OF
THE SHOPPING CENTER TRACT, AS SHOWN ON THE PLAT OF “MARGATE REALTY NO. 1”, AS
RECORDED IN PLAT BOOK 42, AT PAGE 42, OF THE PUBLIC RECORDS OF BROWARD COUNTY,
FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCE AT THE EAST 1/4 CORNER OF SAID SECTION 36 AND RUN NORTH 88 DEGREES 44
MINUTES 58 SECONDS WEST, ALONG THE SOUTH LINE OF THE SOUTH 1/2 OF THE NORTHEAST
1/4 OF SAID SECTION 36, FOR 1076.68 FEET; THENCE NORTH 00 DEGREES 36 MINUTES 05
SECONDS WEST, ALONG THE EASTERLY RIGHT-OF-WAY LINE OF STATE ROAD No. 7, FOR
228.03 FEET, TO THE POINT OF BEGINNING OF THE FOLLOWING DESCRIBED PARCEL OF
LAND; THENCE CONTINUE NORTH 00 DEGREES 36 MINUTES 05 SECONDS WEST, ALONG THE
LAST DESCRIBED COURSE, FOR 145.50 FEET; THENCE SOUTH 88 DEGREES 44 MINUTES 58
SECONDS EAST, FOR 200.00 FEET; THENCE SOUTH 00 DEGREES 36 MINUTES 05 SECONDS
EAST, FOR 145.50 FEET; THENCE NORTH 88 DEGREES 44 MINUTES 58 SECONDS WEST, FOR
200.00 FEET, TO THE POINT OF BEGINNING.

 

LYING AND BEING IN THE CITY OF MARGATE, BROWARD COUNTY, FLORIDA.

 

PARCEL No. 3

 

A PORTION OF SECTION 36, TOWNSHIP 48 SOUTH, RANGE 41 EAST, BEING A PORTION OF
THE SHOPPING CENTER TRACT, AS SHOWN ON THE PLAT OF “MARGATE REALTY NO. 1”, AS
RECORDED IN PLAT BOOK 42, AT PAGE 42, OF THE PUBLIC RECORDS OF BROWARD COUNTY,
FLORIDA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS: COMMENCE AT THE EAST 1/4
CORNER OF SAID SECTION 36 AND RUN NORTH 88 DEGREES 44 MINUTES 58 SECONDS WEST,
ALONG THE SOUTH LINE OF THE SOUTH 1/2 OF THE NORTHEAST 1/4 OF SAID SECTION 36,
FOR 1076.68 FEET; THENCE NORTH 00 DEGREES 36 MINUTES 05 SECONDS WEST, ALONG THE
EASTERLY RIGHT-OF-WAY LINE OF STATE ROAD No. 7, FOR 428.53 FEET, TO THE POINT OF
BEGINNING OF THE FOLLOWING DESCRIBED PARCEL OF LAND; THENCE CONTINUE NORTH 00
DEGREES 36 MINUTES 05 SECONDS WEST, ALONG THE LAST DESCRIBED COURSE, FOR 355.50
FEET; THENCE SOUTH 88 DEGREES 44 MINUTES 58 SECONDS EAST, FOR 200.00 FEET;
THENCE SOUTH 00 DEGREES 36 MINUTES 05 SECONDS EAST, FOR 355.50 FEET; THENCE
NORTH 88 DEGREES 44 MINUTES 58 SECONDS WEST, FOR 200.00 FEET, TO THE POINT OF
BEGINNING.

 

LYING AND BEING IN THE CITY OF MARGATE, BROWARD COUNTY, FLORIDA.

 

--------------------------------------------------------------------------------


 

 

 

OR BK 37010 Pages 340 - 378

 

 

RECORDED 03/04/04 13:30:38

Prepared by and return to:

 

BROWARD COUNTY COMMISSION

Darrell D. Garvey, Esquire

 

DOC STMP-M: $42350.00

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

 

INT TAX: 11 $24200.00

450 South Orange Avenue, Suite 800

 

DEPUTY CLERK 1924

Orlando, Florida 32801

 

#1, 39 Pages

 

 

 

Borrower Name:

Lakewood Associates, Ltd.

 

Project Name:

Lakewood Shopping Center

 

 

Margate, Florida

 

MORTGAGE AND SECURITY AGREEMENT

 

THIS MORTGAGE AND SECURITY AGREEMENT (hereinafter referred to as the “Mortgage”)
is made, executed and delivered as of the 2nd day of March 2004, by LAKEWOOD
ASSOCIATES, LTD., a Florida limited partnership, whose address is c/o Courtelis
Company, 701 Brickell Avenue, Suite 1400, Miami, Florida 33131 (hereinafter
referred to as “Borrower”), to and in favor of NATIONWIDE LIFE INSURANCE
COMPANY, an Ohio corporation, its successors and assigns hereof (hereinafter
referred to as “Lender”), having its principal office at One Nationwide Plaza,
Columbus, Ohio 43215-2220, Attention: Real Estate Investment Department, 34T, or
at such other place either within or without the State of Ohio, as Lender may
from time to time designate;

 

WITNESSETH:

 

WHEREAS, Borrower is justly indebted to Lender in the original principal sum of
TWELVE MILLION ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($12,100,000.00) with
interest thereon, which Loan is evidenced and represented by that certain Note
of even date herewith from Borrower to Lender in the amount of the Loan
(hereinafter referred to as the “Note”), both principal and interest being
payable as therein provided, with the first payment on the Note becoming due and
payable on the date of disbursement, and all amounts remaining unpaid thereon
being finally due and payable on April 1, 2024, and the term “Note” shall
include all other notes given in substitution, modification, increase, renewal
or extension of the original Note described herein, in whole or in part; and

 

WHEREAS, Lender, as a condition precedent to the extension of credit and the
making of the Loan has required that Borrower provide Lender with security for
the repayment of the Loan as well as for the performance, observance and
discharge by Borrower of various terms, covenants, conditions and agreements
made by Borrower to, with, in favor of and for the benefit of Lender with
respect to the Loan and such security;

 

NOW THEREFORE, in consideration of and in order to secure the repayment of the
Loan evidenced and represented by the Note, together with interest on the Loan,
as well as the payment of all other sums of money secured hereby, as hereinafter
provided; to secure the observance, performance and discharge by Borrower of all
terms, covenants, conditions and

 

--------------------------------------------------------------------------------


 

agreements set forth in the Note, this Mortgage and in the other Loan Documents
(hereafter defined); in order to charge the properties, interests and rights
hereinafter described with such payment, observance, performance and discharge;
and in consideration of the sum of ONE AND NO/100 DOLLAR ($1.00) paid by Lender
to Borrower, and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged by Borrower, Borrower does hereby
grant, bargain, sell, convey, assign, transfer, pledge, deliver, hypothecate,
warrant and confirm unto Lender forever, all of Borrower’s right, title and
interest in and to the following described properties, including all rights,
interests, replacements, substitutions and additions thereto, therein or
therefore (collectively, the “Mortgaged Property”):

 

(a)                                All that certain piece, parcel or tract of
land or real property of which Borrower is now seized and in actual or
constructive possession, situated in the City of Margate, County of Broward and
State of Florida, and being more particularly described on Exhibit A attached
hereto and by this reference made a part hereof (the “Real Property”);

 

(b)                               All buildings, structures and other
improvements of any kind, nature or description now or hereafter erected,
constructed, placed or located upon the Real Property (the “Improvements”),
including, without limitation, any and all additions to, substitutions for or
replacements of such Improvements;

 

(c)                                All minerals, royalties, gas rights, water,
water rights, water stock, flowers, shrubs, lawn plants, crops, trees, timber
and other emblements now or hereafter located on, under or above all or any part
of the Real Property;

 

(d)                               All and singular, the tenements,
hereditaments, strips and gores, rights-of-way, easements, privileges, profits
and other appurtenances now or hereafter belonging or in any way appertaining to
the Real Property, including, without limitation, all right, title and interest
of Borrower in any after-acquired right, title, interest, remainder or reversion
in and to the beds of any ways, streets, avenues, roads, alleys, passages and
public places, open or proposed, in front of, running through, adjoining or
adjacent to the Real Property (the “Appurtenances”);

 

(e)                                Any and all leases, licenses, contracts,
rents, license fees, royalties, issues, revenues, profits, proceeds, deposits,
income and other benefits, including accounts receivable, termination fees, of,
accruing to or derived from the Real Property, Improvements and Appurtenances,
and any business or enterprise presently situated or hereafter operated thereon
and therewith and all of Borrower’s right, title and interest under any and all
lease guaranties, letters of credit, and any other credit support furnished to
Borrower in connection with any of the foregoing (the “Rents”);

 

(f)                             Any and all awards, payments or settlements,
including interest thereon, and the right to receive the same, as a result of:
(a) the exercise of the right of eminent domain; (b) the alteration of the grade
of any way, street, avenue, road, alley, passage or public place; (c) any other
injury, damage, casualty or claim relating to the taking of, or decrease in the
value of, the Real Property, Improvements or Appurtenances; or (d) proceeds of
insurance awards, to the extent of all amounts which may be secured by this
Mortgage at the date of any such award or payment including but not limited to
Reasonable Attorneys’ Fees (as hereinafter defined), costs

 

2

--------------------------------------------------------------------------------


 

and disbursements incurred by Lender in connection with the collection of such
award or payment;

 

(g)                                 All fixtures, materials, equipment,
machinery, apparatus, appliances, and other property whatsoever now or hereafter
attached to, installed in, or used in connection with the buildings and other
improvements now erected or hereafter to be erected on said land, including, but
not limited to, furnaces, steam boilers, hot-water boilers, oil burners, pipes,
radiators, air conditioning and sprinkler systems, gas and electric fixtures,
carpets, rugs, shades, awnings, screens, elevators, motors, dynamos, cabinets
and all other furnishings, tools, equipment and machinery, appliances, building
supplies, materials, and all fixtures, accessions and appurtenances thereto, and
all renewals or replacements of or substitutions for any of the foregoing, all
of which property and things are hereby declared to be permanent fixtures and
accessions to the freehold and part of the realty conveyed herein as security
for the indebtedness herein mentioned; and

 

(h)                                All agreements or contracts relating to any
interest rate cap agreements, swaps or other interest hedging agreements;

 

TO HAVE AND TO HOLD the foregoing Mortgaged Property and the rights hereby
granted for its use and benefit unto Lender and its successors and assigns in
fee simple forever.

 

In order to secure the repayment of the Loan evidenced and represented by the
Note, together with interest on the Loan, as well as the payment of all other
sums of money secured hereby, as hereinafter provided; and to secure the
observance, performance and discharge by Borrower of all covenants, conditions
and agreements set forth in the Note, this Mortgage and in the other Loan
Documents; and in order to charge the properties, interests and rights
hereinafter described with such payment, observance, performance and discharge;
and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) paid by
Lender and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Borrower hereby grants Lender a security
interest in all Fixtures, Goods (including, without limitation, Consumer Goods,
Inventory, Equipment and Farm Products), Accounts, Chattel Paper (including,
without limitation, Electronic Chattel Paper and Tangible Chattel Paper),
Instruments, General Intangibles (including, without limitation, Payment
Intangibles and Software), Letters of Credit, Letter-of-Credit Rights,
Documents, As-Extracted Collateral, Money and Deposit Accounts of every kind,
and all proceeds thereof, including, without limitation, any and all licenses,
permits, franchises, trademarks, trade names, service marks or logos, plans,
specifications, maps, construction contracts, instruments, insurance policies,
fittings and fixtures of every kind, which is, are or shall hereafter be located
upon, attached, affixed to or used or useful, either directly or indirectly, in
connection with the complete and comfortable use, occupancy and operation of the
Real Property, Improvements or Appurtenances as a shopping center project (the
“Existing Use”), or any other business, enterprise or operation as may hereafter
be conducted upon or with said Real Property, Improvements or Appurtenances,
including, without limitation, any and all licenses, permits or franchises, used
or required in connection with such use, occupancy or operation as well as the
proceeds thereof or therefrom regardless of form, all security deposits and
advance rentals under lease agreements now or at any time hereafter covering or
affecting any of the Property and held by or for the benefit of Borrower, all
monetary deposits which Borrower has been required to give to any public or
private utility with respect to utility services

 

3

--------------------------------------------------------------------------------


 

furnished to the Real Property or Improvements, all rents, issues and profits
from leases of all or any part of the Real Property or Improvements, all
proceeds (including premium refunds) of each policy of insurance relating to the
Real Property or Improvements, all proceeds from the taking of the Real Property
or Improvements or any part thereof or any interest therein or right or estate
appurtenant thereto by eminent domain or by purchase in lieu thereof, all
amounts deposited in escrow for the payment of ad valorem taxes, assessments,
charges, ground rentals and/or premiums for policies of insurance with respect
to the Real Property or Improvements, all proceeds and other amounts paid or
owing to Borrower under or pursuant to any and all contracts and bonds relating
to the construction, erection or renovation of the Real Property or
Improvements, all oil, gas and other hydrocarbons and other minerals produced
from or allocated to the Real Property and all products processed or obtained
therefrom, the proceeds thereof, and all accounts and general intangibles under
which such proceeds may arise, together with any sums of money that may now or
at any time hereafter become due and payable to Borrower by virtue of any and
all royalties, overriding royalties, bonuses, delay rentals and any other amount
of any kind or character arising under any and all present and future oil, gas
and mining leases covering the Real Property or any part thereof (collectively,
the “Fixtures and Personal Property”) which term expressly excludes any toxic
waste or substance deemed hazardous under federal, regional, state or local
laws, codes, ordinances, statutes, rules, regulations, decisions or orders). The
Mortgaged Property and the Fixtures and Personal Property are herein together
referred to as the “Property”.

 

Except as otherwise expressly provided in this Mortgage, all terms in this
Mortgage relating to the Property and the grant of the foregoing security
interest which are defined in the Uniform Commercial Code of the State (the
“UCC”) shall have the meanings assigned to them in Article 9 (or, absent
definition in Article 9, in any other Article) of the UCC, as those meanings may
be amended, revised or replaced from time to time. Notwithstanding the
foregoing, the parties intend that the terms used herein which are defined in
the UCC have, at all times, the broadest and most inclusive meanings possible.
Accordingly, if the UCC shall in the future be amended or held by a court to
define any term used herein more broadly or inclusively than the UCC in effect
on the date of this Mortgage, then such term, as used herein, shall be given
such broadened meaning. If the UCC shall in the future be amended or held by a
court to define any term used herein more narrowly, or less inclusively, than
the UCC in effect on the date of this Mortgage, such amendment or holding shall
be disregarded in defining terms used in this Mortgage.

 

Borrower hereby covenants and warrants with and to Lender that Borrower is
indefeasibly seized of the Property and has good right, full power, and lawful
authority to convey and encumber all of the same as aforesaid; that Borrower
hereby fully warrants the title to the Property and will defend the same and the
validity and priority of the lien and encumbrance of this Mortgage against the
lawful claims of all persons whomsoever; and Borrower further warrants that the
Property is free and clear of all liens and encumbrances of any kind, nature or
description, save and except only (with respect to said Real Property,
Improvements and Appurtenances) for real property taxes for years subsequent to
2004 (which are not yet due and payable) and those exceptions accepted by Lender
as set forth in the title insurance commitment or proforma policy issued to
Lender precedent to the issuance of a Lender’s Policy of Title Insurance
insuring the first lien priority of this Mortgage (the “Permitted Exceptions”).

 

4

--------------------------------------------------------------------------------


 

If Borrower shall pay to Lender the Loan evidenced by the Note, and if Borrower
shall duly, promptly and fully perform, discharge, execute, effect, complete and
comply with and abide by each and every one of the terms, covenants, conditions
and agreements of the Note, this Mortgage and all other Loan Documents, then
this Mortgage and the estates and interests hereby granted and created shall
cease, terminate and be null and void, and shall be discharged of record at the
expense of Borrower.

 

Borrower, for the benefit of Lender and its successors and assigns, does hereby
expressly covenant and agree as follows:

 

1.                                     Payment of Principal and Interest.
Borrower shall pay the principal of the Loan evidenced by the Note, together
with all interest thereon, in accordance with the terms, covenants and
conditions of the Note, promptly at the times, at the place and in the manner
that said principal and interest shall become due, and shall promptly and
punctually pay all other sums required to be paid by Borrower pursuant to the
terms, covenants and conditions of the Note, this Mortgage, the Assignment of
Leases, Rents and Profits of even date herewith (the “Assignment”) and all other
documents and instruments executed as further evidence of, as additional
security for or executed in connection with the Loan evidenced by the Note
(collectively, the “Loan Documents”).

 

2.                                     Performance of Other Obligations.
Borrower shall perform, comply with and abide by each and every one of the
terms, covenants, conditions and agreements contained and set forth in the Note,
this Mortgage, and the other Loan Documents, shall comply with all Laws,
(hereafter defined) and shall perform all of its obligations under any term,
covenant, condition, restriction or agreement of record affecting the Property,
and to insure that at all times the Property constitutes one or more legal lots
capable of being conveyed without violation of any subdivision or platting laws,
codes, ordinances, statutes, rules, regulations, or other laws relating to the
division, separation or subdivision of real property.

 

3.                                     Preservation and Maintenance of Property;
Accessibility; Hazardous Waste.

 

(a)                                  Borrower shall keep all Improvements now
existing or hereafter erected on the Real Property in good order and repair,
only to be used for the Existing Use, and not to do or permit any waste,
impairment or deterioration thereof or thereon, nor to alter, remove or demolish
any of the Improvements or any Fixtures and Personal Property attached or
appertaining thereto, without the prior written consent of Lender, except for
improvements required by lease(s) with tenant(s) nor to initiate, join in or
consent to any change in any private restrictive covenant, zoning ordinance or
other public or private restrictions limiting or defining the uses which may be
made of the Property or any part thereof, nor to do or permit any other act
whereby the Property shall become less valuable, be used for purposes contrary
to applicable Law or be used in any manner which will increase the premium for
or result in a termination or cancellation of the insurance policies hereinafter
required to be kept and maintained on the Property. In furtherance of, and not
by way of limitation upon, the foregoing covenant, Borrower shall effect such
repairs as Lender may reasonably require, and from time to time make all needful
and proper replacements so that the Improvements, Appurtenances, Fixtures and
Personal Property will, at all times, be in good condition, fit and proper for
the respective purposes for which they were originally erected or installed. In
connection with the making of

 

5

--------------------------------------------------------------------------------


 

such repairs, Borrower shall use contractors who are properly licensed, who
carry workers’ compensation insurance and appropriate liability insurance, who
generally have a good reputation for completing their work in a neat, prompt and
workmanlike manner, and use only new or re-manufactured goods of a quality as
good or better than that originally used on the Property. As provided herein.
Borrower shall insure that no liens are filed against the Property that relate
in any way to the repair work provided for herein.

 

(b)                                Borrower at all times shall keep the Property
and ground water of the Property free of Hazardous Materials (as hereinafter
defined) and any liens arising in connection therewith. Borrower shall not and
shall not knowingly permit its tenants or any third party requiring the consent
of Borrower to enter the Property, to use, generate, manufacture, treat, store,
release, threaten release, transport on or over, emit or dispose of Hazardous
Materials in, on, over, under or about the Property including the ground water
of the Property in violation of any federal, regional, state or local law, code,
ordinance, statute, rule, regulation, decision or order currently in existence
or hereafter enacted or rendered (collectively, “Hazardous Waste Laws”).
Borrower shall give Lender prompt Written Notice (as hereinafter defined) of any
claim by any person, entity, or governmental agency that a significant release
or disposal of Hazardous Materials has occurred in, on, over, under or about the
Property, including the ground water of the Property, in excess of those
permitted by the Hazardous Waste Laws, whether caused by the Borrower, any
tenant or any third party. Borrower, through its professional engineers and at
the Borrower’s sole cost, shall promptly and thoroughly investigate any
suspected release of Hazardous Materials in, on, over, under or about the
Property, including the ground water of the Property. Borrower shall forthwith
remove, repair, remediate, clean up, and/or detoxify any Hazardous Materials
found in, on, over, under or about the Property or in the ground water of the
Property to the extent such actions are required by any applicable Hazardous
Waste Laws, and whether or not Borrower was responsible for the existence of the
Hazardous Materials in, on, over, under or about the Property or the ground
water of the Property. Hazardous Materials shall include, but not be limited to,
substances defined as “hazardous substances”, “hazardous materials”, or “toxic
substances” in The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by The Superfund Amendments and
Reauthorization Act of 1986, The Hazardous Materials Transportation Act, The
Resource Conservation and Recovery Act of 1976, as amended by The Used Oils
Recycling Act of 1980, The Solid Waste Disposal Act Amendment of 1984, The Toxic
Substances Control Act, The Clean Air Act, The Clean Water Act or under any
Hazardous Waste Laws (as defined in the Indemnity Agreement of even date
herewith executed by Borrower). In addition, Borrower shall not incorporate any
underground storage tanks into the Real Property without the prior written
consent of Lender, and shall insure that all tanks currently on the Real
Property comply with current Hazardous Waste Laws and underground storage tank
regulations and are properly registered.

 

Borrower hereby agrees to indemnify and defend Lender and hold Lender harmless
from and against any and all losses, liabilities, damages, injuries, costs,
expenses, fines, fees, suits, actions, debts, obligations, and claims of any and
every kind whatsoever, including Reasonable Attorneys’ Fees (collectively,
“Losses”) paid, incurred or suffered by, or asserted against, Lender for, with
respect to, or as a direct or indirect result of, the presence in, on, over,
under or about, or the escape, seepage, leakage, spillage, discharge, emission
or release from, the Property of any Hazardous Materials (including, without
limitation, any losses, liabilities, damages, injuries,

 

6

--------------------------------------------------------------------------------


 

costs, expenses or claims asserted or arising under any Hazardous Waste Laws),
regardless of the source of origination and whether or not caused by, or within
the control of. Borrower AND INCLUDING ANY CLAIMS OF LENDER’S NEGLIGENCE OR
STRICT LIABILITY, but excluding Lender’s willful misconduct or gross negligence.

 

Liability under this Section 3(b) and similar provisions in this Mortgage and
the other Loan Documents concerning Hazardous Materials shall survive repayment
of the Note and satisfaction of this Mortgage; provided, however, Borrower shall
have no liability under this Section 3(b) regarding Hazardous Materials if
either (i) the Property becomes contaminated subsequent to Lender’s acquisition
of the Property by taking possession after a default by Borrower, foreclosure,
acceptance by Lender of a deed in lieu thereof, or subsequent to any transfer of
ownership of the Property which was approved or authorized by Lender in writing,
pursuant to this Mortgage, provided that such transferee assumes in writing all
of the obligations of Borrower with respect to Hazardous Materials pursuant to
the Loan Documents, or (ii) at such time Borrower provides Lender with an
environmental assessment report acceptable to Lender, in Lender’s sole
discretion, showing the Property to be free of Hazardous Materials and not in
violation of any Hazardous Waste Laws. The burden of proof under this
Section 3(b) with regard to establishing the date upon which any Hazardous
Materials was released in, on, over, under or about the Property shall be upon
Borrower.

 

(c)                               Borrower at all times shall maintain the
Property in full compliance with all federal, state, county, regional or local
laws, codes, ordinances, rules, regulations, decisions and orders currently in
existence or hereafter enacted or rendered, governing accessibility for the
disabled, including but not limited to: The Architectural Barriers Act of 1968;
The Rehabilitation Act of 1973; The Fair Housing Act of 1988; The Americans with
Disabilities Act; and The Florida Elimination of Architectural Barriers Act
(collectively, the “Accessibility Laws”).

 

Borrower hereby agrees to indemnify and defend Lender and hold Lender harmless
from and against any and all Losses paid, incurred or suffered by, or asserted
against Lender for, with respect to, or as a direct or indirect result of, the
non-compliance of the Property with the Accessibility Laws whether or not caused
by, or within the control of, Borrower, AND INCLUDING ANY CLAIMS OF LENDER’S
NEGLIGENCE OR STRICT LIABILITY, but excluding Lender’s willful misconduct or
gross negligence.

 

Liability under this Section 3(c) and similar provisions in this Mortgage and
the other Loan Documents concerning Accessibility Laws shall survive repayment
of the Note and satisfaction of this Mortgage; provided, however, Borrower shall
not be liable under this Section 3(c) for compliance with any Accessibility Laws
if such Accessibility Laws first become effective, or such violations result
from alterations or improvements to the Property that are performed subsequent
to Lender’s acquisition of the Property by taking possession after a default by
Borrower, foreclosure or acceptance of a deed in lieu thereof or subsequent to
any transfer which was approved or authorized by Lender pursuant to this
Mortgage, provided that such transferee assumes in. writing all obligations
pertaining to the Accessibility Laws pursuant to this Mortgage and the other
Loan Documents. The burden of proof under this Section 3(c) with regard to
establishing the date upon which such non-compliance with any Accessibility Laws
occurred at the Property shall be upon Borrower.

 

7

--------------------------------------------------------------------------------


 

Lender, and/or its agents, shall have the right and shall be permitted, but
shall not be required, at all reasonable times, to enter upon and inspect the
Property to insure compliance with the foregoing covenants, and any and all
other terms, covenants, conditions and agreements set forth in this Mortgage.

 

4.                                      Payment of Taxes, Assessments and Other
Charges. Borrower shall pay all taxes, assessments and other charges as already
levied or assessed, or that may be hereafter levied or assessed, upon or against
the Property, when the same shall become due and payable according to Law,
before delinquency, and before any interest or penalty shall attach thereto, and
to deliver official receipts evidencing the payment of the same to Lender not
later than thirty (30) days following the payment of the same. Borrower shall
have the right to contest, in good faith and in accordance with applicable Laws
and procedures, the proposed assessment of ad valorem taxes or special
assessments by governmental authorities having jurisdiction over the Property;
provided, however, Borrower shall give Written Notice of its intent to bring
such an action to Lender, and Lender may, in its sole discretion, require
Borrower to post a bond or other collateral satisfactory to Lender (and
acceptable to the title company insuring this Mortgage) as a result of
Borrower’s act,

 

5.                                      Payment of Liens, Charges and
Encumbrances. Borrower shall immediately pay and discharge from time to time
when the same shall become due, all lawful claims and demands of mechanics,
materialmen, laborers, realtors, brokers and others which, if unpaid, might
result in, or permit the creation of, a lien, charge or encumbrance upon the
Property or any part thereof, or on the Rents, arising therefrom and, in
general, to do or cause to be done everything necessary so that the lien of this
Mortgage shall be fully preserved, at the sole cost of Borrower, without expense
to Lender. Borrower shall have the right to contest, in good faith and in
accordance with applicable Laws and procedures, mechanics’, materialmen’s and
other such liens filed against the Property; provided however, that Borrower
shall give Written Notice to Lender of its intent to bring such action, and
Lender may, in Lender’s sole discretion, require Borrower to post a bond or
other collateral satisfactory to Lender (and acceptable to the title company
insuring this Mortgage) as a result of Borrower’s act.

 

6.                                  Payment of Junior Encumbrances. Borrower
shall permit no default or delinquency under any other lien, imposition, charge
or encumbrance against the Property, even though junior and inferior to the lien
of this Mortgage; provided however, the foregoing shall not be construed to
permit any such additional lien or encumbrance against the Property, other than
the Permitted Exceptions.

 

7.                                  Payment of Mortgage Taxes. Borrower shall
pay any and all taxes which may be levied or assessed directly or indirectly
upon the Note and/or this Mortgage (except for income taxes payable by Lender)
or the Loan secured hereby, without regard to any Law which may be hereafter
enacted imposing payment of the whole or any part thereof upon Lender, its
successors or assigns. Upon violation of this covenant, or upon the rendering by
any court of competent jurisdiction of a decision that such a covenant by
Borrower is legally inoperative, or if any court of competent jurisdiction shall
render a decision that the rate of said tax when added to the rate of interest
provided for in the Note exceeds the then maximum rate of interest allowed by
Law, then, and in any such event, the debt hereby secured shall, at the option
of Lender, its successors or assigns, become immediately due and payable,
anything contained in this Mortgage or in the

 

8

--------------------------------------------------------------------------------


 

Note secured hereby notwithstanding, without the imposition of a Prepayment
Premium (as defined in the Note). The additional amounts which may become due
and payable hereunder shall become a part of the Loan secured by this Mortgage.

 

8.                                     Hazard Insurance. Borrower shall
continuously, during the term of this Mortgage, keep the Improvements,
Appurtenances, and Fixtures and Personal Property, now or hereafter existing,
erected, installed and located in or upon the Real Property, insured with
extended coverage insurance (provided, however, Borrower is not required to
maintain such insurance for the Real Property currently occupied by Burger King,
Bank of America or Crabby Jack’s for so long as Borrower owns only the Real
Property occupied by such tenants and not the Improvements located upon such
Real Property), excluding tenant improvements owned by tenants against loss or
damage resulting from fire, windstorm, flood, sinkhole, earthquake, mine
subsidence, acts of terrorism, and such other hazards, casualties, contingencies
and perils including, without limitation, other risks insured against by persons
operating like properties in the locality of the Property, or otherwise deemed
necessary or advisable by Lender, on such forms and with such deductibles as may
be required by Lender, covering the Property in the amount of the full
replacement cost thereof, (without taking into account any depreciation) less
excavating and foundation costs, and covering all loss or abatement of rental or
other income, without a provision for co-insurance, in an amount equal to the
scheduled rental income of the Property for at least twelve (12) months, or if
applicable, business interruption insurance in an amount sufficient to pay debt
service on the Note, operating expenses, taxes and insurance on the Property for
a period of twelve (12) months, and covering loss by flood (if the Property lies
in a Special Flood Hazard Area as designated on the Department of Housing and
Urban Development’s Maps, or other flood prone designation) in an amount equal
to the amount available under the Federal Flood Insurance Program which
currently is $500,000.00 per building, and earthquake insurance with a
deductible amount of no more than ten percent (10%) of the policy amount, if the
Property is located within one-half (1/2) mile of an Alquist-Priolo Special
Earthquake Study Zone or if, in the judgment of Lender’s inspecting architect,
the Property lies in an area of anticipated significant seismic activity, and
“Ordinance or Law Coverage” or “Enforcement” endorsements in amounts
satisfactory to Lender if any of the Improvements or the use of the Property
shall at any time constitute -legal non-conforming structures or uses or the
ability to rebuild the Improvements is restricted or prohibited, and
comprehensive boiler and machinery insurance (without exclusion for explosion),
if applicable, in amounts as shall be reasonably required by Lender and covering
all boilers or other pressure vessels, machinery and equipment located at or
about the Property (including, without limitation, electrical equipment,
sprinkler systems, heating and air conditioning equipment, refrigeration
equipment and piping). All such insurance shall be carried with a company or
companies licensed to do business in the state where the Property is located,
which is acceptable to Lender, which company or companies shall have a rating at
the time this Mortgage is executed equivalent to at least A:X as shown in the
most recent Best’s Key Rating Guide. The original policy or policies and
renewals thereof (or, at the sole option of Lender, duplicate originals or
certified copies thereof), together with receipts evidencing payment of the
premium therefor, shall be deposited with, held by and are hereby assigned to,
Lender as additional security for the Loan secured hereby. Each such policy of
insurance shall contain a noncontributing loss payable clause in favor of and in
a form acceptable to Lender, and shall provide for not less than thirty (30)
days prior Written Notice to Lender of any intent to modify, non-renew, cancel
or terminate the policy or policies, or the expiration of such policies of
insurance, or the exclusion of any

 

9

--------------------------------------------------------------------------------


 

individual risk such as acts of terrorism. If the insurance required under this
Section 8 or any portion thereof is maintained pursuant to a blanket policy,
Borrower shall furnish to Lender a certified copy of such policy, together with
an original Evidence of Insurance Certificate (Acord Form 27} for hazard
insurance indicating that Lender is an additional insured under such policy in
regard to the Property and showing the amount of coverage apportioned to the
Property, which coverage shall be in an amount sufficient to satisfy the
requirements hereof. Not less than fifteen (15) days prior to the expiration
dates of each policy required of Borrower hereunder, Borrower will deliver to
Lender a renewal policy or policies marked “premium paid” or accompanied by
other evidence of payment and renewal satisfactory to Lender. In the event of
foreclosure of this Mortgage or other transfer of title to the Property in
extinguishment of the Loan secured hereby, all right, title and interest of
Borrower, in and to any insurance policies then in force including any rights to
unearned premiums, and in and to insurance proceeds then payable, shall pass to
the purchaser or grantee.

 

In the event of loss by reason of hazards, casualties, contingencies and perils
for which insurance has been required by Lender hereunder, Borrower shall give
immediate notice thereof to Lender. Lender is hereby irrevocably appointed
attorney-in-fact coupled with an interest for Lender to, at its option, make
proof of loss and/or to file a claim thereunder. Each insurance company
concerned is hereby notified, authorized and directed to make payment for such
loss directly to Lender, instead of to Borrower and Lender jointly, and Borrower
hereby authorizes Lender to adjust and compromise any losses for which insurance
proceeds are payable under any of the aforesaid insurance policies and, after
deducting the costs of collection, to apply the proceeds of such insurance, at
its option, and subject to the terms of any Major Tenant Leases, either: (a) to
the restoration or repair of the insured Improvements, Appurtenances, and
Fixtures and Personal Property, provided that, in the opinion and sole
discretion of Lender, such restoration or repair is reasonably practical and,
provided further, that, in the opinion and sole discretion of Lender, either:
(i) the insurance proceeds so collected are sufficient to cover the cost of such
restoration or repair of the damage or destruction with respect to which such
proceeds were paid, or (ii) the insurance proceeds so collected are not
sufficient alone to cover the cost of such restoration or repair, but are
sufficient therefor when taken together with funds provided and made available
by Borrower from other sources; in which event Lender shall make such insurance
proceeds available to Borrower for the purpose of effecting such restoration or
repair; but Lender shall not be obligated to see to the proper application of
such insurance proceeds nor shall the amount of funds so released or used be
deemed to be payment of or on account of the Loan secured hereby; or (b) to the
reduction of the Loan, notwithstanding the fact that the amount owing thereon
may not then be due and payable or that said Loan is otherwise adequately
secured, in which event such proceeds shall be applied at par against the Loan
secured hereby and the monthly payment due on account of such Loan shall be
reduced accordingly as calculated by Lender. None of such actions taken by
Lender shall be deemed to be or result in a waiver or impairment of any equity,
lien or right of Lender under and by virtue of this Mortgage, nor will the
application of such insurance proceeds to the reduction of the Loan serve to
cure any default in the payment thereof. In the event of foreclosure of this
Mortgage or other transfer of title to the Property in extinguishment of the
Loan secured hereby, all right, title and interest of Borrower in and to any
insurance policies then in force, including any rights to unearned premiums and
in and to insurance proceeds then payable, shall pass to the purchaser or
grantee. Notwithstanding the foregoing, Borrower shall be entitled to compromise
any losses

 

10

--------------------------------------------------------------------------------


 

pursuant to this paragraph provided that Borrower is not in default of the Note,
this Mortgage, or the other Loan Documents.

 

In case of Borrower’s failure to keep the Property properly insured as required
herein, Lender, its successors or assigns, may, at its option (but shall not be
required to) acquire such insurance as required herein at Borrower’s sole
expense.

 

Notwithstanding anything set forth in this Section 8 to the contrary, in the
event of loss or damage to the Property by fire or other casualty for which
insurance has been required by Lender and provided by Borrower, and the amount
of such loss or damage does not exceed twenty-five percent (25%) of the unpaid
principal balance of the Note, Lender hereby agrees to allow the proceeds of
insurance to be used for the restoration of the Property and to release such
insurance proceeds to Borrower as such restoration progresses, provided:

 

(a)                               Borrower is not in default under any of the
terms, covenants and conditions of this Mortgage, the Note or any of the other
Loan Documents;

 

(b)                              The Improvements, after such restoration, shall
be at least eighty percent (80%) leased pursuant to leases approved in writing
by Lender unless restoration is required pursuant to the Major Tenant Lease(s);

 

(c)                               The plans and specifications for the
restoration of the Property are approved in writing by Lender in advance;

 

(d)                              At all times during such restoration, Borrower
has deposited with Lender funds which, when added to the insurance proceeds
received by Lender, are sufficient to complete the restoration of the Property
in accordance with the approved plans and specifications, and all applicable
building codes, zoning ordinances, regulations and Accessibility Laws, and
further, that the funds retained by Lender are sufficient to complete the
restoration of the Property as certified to Lender by Lender’s inspecting
architect/engineer;

 

(e)                           Borrower provides suitable completion, payment and
performance bonds, builders’ all risk insurance, and all necessary licenses and
permits for such restoration in form and amount acceptable to Lender, provided
however, that Borrower shall not be required to provide completion, payment and
performance bonds in the event that Borrower, or an affiliate of Borrower
acceptable to Lender, is performing such restoration as a licensed Florida
contractor;

 

(f)                             The insurer under such policies of fire or other
casualty insurance does not assert any defense to payment under such policies
against Lender, Borrower, any tenant, or third party of Borrower with regard to
the Property;

 

(g)                          Lender shall have the option, upon the completion
of such restoration of the Property, to apply any surplus insurance proceeds
remaining after the completion of such restoration, at par, to the reduction of
the outstanding principal balance of the Note; notwithstanding the fact that the
amount owing thereon may not then be due and payable or that said Loan is
otherwise adequately secured;

 

11

--------------------------------------------------------------------------------


 

(h)                                  The funds held by Lender shall be disbursed
no more often than once per month and in not more than five (5) increments of
not less than FIFTY THOUSAND AND NO/100 DOLLARS (550,000.00) each, except the
final disbursement of such funds which may be in an amount less than FIFTY
THOUSAND AND NO/100 DOLLARS ($50,000.00);

 

(i)                                     Lender’s obligation to make any such
disbursement shall be conditioned upon Lender’s receipt of written certification
from Lender’s inspecting architect/engineer (whose fees shall be reimbursed to
Lender by Borrower) that all construction and work for which such disbursement
is requested has been substantially completed in accordance with the approved
plans and specifications and in accordance with all applicable building codes,
zoning ordinances and all other Laws and, further, that Borrower has deposited
with Lender sufficient funds to complete such restoration in accordance with
Section 8(d); and

 

(j)                                    Lender shall be entitled to require and
to impose such other conditions to the release of such funds as would be
customarily or reasonably be required and imposed by local construction lenders
for a project of similar nature and cost.

 

9.                                     Liability Insurance. Borrower shall carry
and maintain such commercial general liability insurance as may from time to
time be required by Lender, taking into consideration the type of property being
insured and the corresponding liability exposure, on forms, with deductibles, in
amounts and with such company or companies licensed to do business in the state
where the Property is located and as may be acceptable to Lender. All such
commercial general liability insurance shall be carried with a company or
companies which have and maintain a rating equivalent to at least A:X as shown
in the most recent Best’s Key Rating Guide. The original policy or policies and
all renewals thereof (or, at the sole option of Lender, duplicate originals or
certified copies thereof), together with a Certificate of Insurance (Acord
Form 25S) and receipts evidencing payment of the premium therefor, shall be
deposited with, held by and are hereby assigned to, Lender as additional
security for the Loan secured hereby. Such policy or policies of insurance shall
name Lender as an additional insured and shall provide for not less than thirty
(30) days prior Written Notice to Lender of any intent to modify, cancel,
non-renew, or terminate the policy or policies or the expiration of such policy
or policies of insurance, or the exclusion of any individual risk such as acts
of terrorism. Not less than fifteen (15) days prior to the expiration dates of
each policy or policies required of Borrower hereunder, Borrower will deliver to
Lender a renewal policy or policies marked “premium paid” or accompanied by
other evidence of payment and renewal satisfactory to Lender. In the event of
foreclosure of this Mortgage or other transfer of title to the Property in
extinguishment of the Loan secured hereby, all right, title and interest of
Borrower, in and to any insurance policies then in force including any rights to
unearned premiums, and in and to insurance proceeds then payable, shall pass to
the purchaser or grantee. In case of Borrower’s failure to keep the Property
properly insured as required herein, Lender, its successors or assigns, may, at
its option (but shall not be required to) acquire such insurance as required
herein at Borrower’s sole expense.

 

10.                          Compliance With Laws.

 

(a)                             Borrower shall observe, abide by and comply with
all federal, regional, state and local laws, codes, ordinances, statutes, rules,
regulations, decisions, orders, requirements or decrees relating to the Property
enacted, promulgated or issued by any federal,

 

12

--------------------------------------------------------------------------------


 

state, county or local governmental or quasi-governmental authority or any
agency or subdivision thereof having jurisdiction over Borrower or the Property,
which now or hereafter affect Borrower or the Property, including Hazardous
Waste Laws and Accessibility Laws (collectively, the “Laws”), and to observe and
comply with all conditions and requirements necessary to preserve and extend any
and all rights, licenses, permits (including, but not limited to, zoning,
variances, special exceptions and nonconforming uses), privileges, franchises
and concessions which are applicable to the Property, or which have been granted
to or contracted for by Borrower in connection with any existing, presently
contemplated or future uses of the Property.

 

(b)                                 Borrower shall not engage in any transaction
which would cause any obligation, or action taken or to be taken, hereunder (or
the exercise by Lender of any of its rights under the Note, this Mortgage and
the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). Borrower shall
deliver to Lender such certifications or other evidence from time to time
throughout the term of this Mortgage, as requested by Lender in its sole
discretion, that (i) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans; and (iii) one or more of the following circumstances is
true:

 

(i)                                   Equity interests in Borrower are publicly
offered securities, within the meaning of 29 C.F.R. § 2510.3-101(b)(2);

 

(ii)                               Less than twenty-five percent (25%) of each
outstanding class of equity interests in Borrower are held by “benefit plan
investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2);or

 

(iii)                           Borrower qualifies as an “operating company” or
a “real estate operating company” within the meaning of 29 C.F.R. § 2510.3-101
(c) or (e) or an investment company registered under The Investment Company Act
of 1940.

 

11.                             Maintenance of Permits. Borrower shall obtain,
keep and constantly maintain in full force and effect during the entire term of
this Mortgage, all certificates, licenses and permits necessary to keep the
Property operating for the Existing Use and, except as specifically provided for
in this Mortgage, not to assign, transfer or in any manner change such
certificates, licenses or permits without first receiving the written consent of
Lender.

 

12.                             Obligations of Borrower as Lessor.

 

(a)                              Borrower shall perform every obligation of
Borrower (as the landlord) and enforce every obligation of the tenant in any and
every lease, license or other occupancy agreement of or affecting the Property
or any part thereof (the “Occupancy Leases”), and not to modify, alter, waive or
cancel any such Occupancy Leases or any part thereof or rights thereunder,
without the prior written consent of Lender (but such consent shall not be
required for such action as to Occupancy Leases of three thousand (3,000) square
feet or less if such

 

13

--------------------------------------------------------------------------------


 

action is in the ordinary course of business of owning and operating the
Property in a prudent and business-like manner, on then current market terms),
nor collect for more than thirty (30) days in advance of the date due any Rents
that may be collectible under any such Occupancy Leases and, except as provided
for in this Mortgage, not to assign any such Occupancy Lease(s) or any such
Rents relating thereto, to any party other than Lender, without the prior
written consent of Lender. Borrower will notify Lender in writing of any default
under any Occupancy Lease.  In the event of default under any such Occupancy
Lease by reason of failure of Borrower to keep or perform one or more of the
covenants, agreements or conditions thereof, Lender is hereby authorized and
empowered, and may, at its sole option, remedy, remove or cure any such default,
and further, Lender may, at its sole option and in its sole discretion but
without obligation to do so, pay any sum of money deemed necessary by Lender for
the performance of said covenants, agreements and conditions, or for the curing
or removal of any such default, and incur all expenses and obligations which
Lender may consider necessary or reasonable in connection therewith, and
Borrower shall repay on demand all such sums so paid or advanced by Lender
together with interest thereon until paid at the lesser of either: (i) the
highest rate of interest then allowed by the Laws of the State of Florida, or,
if controlling, the Laws of the United States, or (ii) the then applicable
interest rate of the Note plus five hundred (500) basis points per annum; all of
such sums, if unpaid, shall be added to and become part of the Loan.

 

(b)           All such Occupancy Leases hereafter made and all future leases
shall be subject to the approval of Lender and: (i) shall be at competitive
market rental rates then prevailing in the geographic area for projects used for
the Existing Use comparable to the Property; (ii) shall have lease terms of not
less than three (3) years; and (iii) at Lender’s option, shall be superior or
subordinate in all respects to the lien of this Mortgage.  Provided, however,
that Lender shall not require approval in advance of any Occupancy Leases which,
conform to the Borrower’s Form Lease (as hereinafter defined) as previously
approved by Lender, except as set forth below.  Neither the right nor the
exercise of the right herein granted unto Lender to keep or perform any such
covenants, agreements or conditions as aforesaid shall preclude Lender from
exercising its option to cause the whole Loan secured hereby to become
immediately due and payable by reason of Borrower’s default in keeping or
performing any such covenants, agreements or conditions.

 

(c)           Lender has approved a form of Occupancy Lease to be used by
Borrower in connection with the Property (the “Form Lease”).  Borrower shall
not, without the prior written consent of Lender, modify or alter the Form Lease
in any material respect.  In addition, Borrower shall not, without the prior
written consent of Lender, surrender, terminate, modify or alter, either orally
or in writing, any Occupancy Lease now existing or hereafter made with any Major
Tenant (as hereinafter defined) for all or part of the Property, permit an
assignment or sublease of any such Occupancy Lease, or request or consent to the
subordination of any Occupancy Lease to any lien subordinate to this Mortgage
except as set forth in any such Occupancy Lease which has been specifically
approved by Lender.  Borrower shall furnish Lender with copies of all executed
Occupancy Leases of all or any part of the Property now existing or hereafter
made, and Borrower shall assign to Lender (which assignment shall be in form and
content acceptable to Lender), as additional security for the Note and the Loan,
all Occupancy Leases now existing or hereafter made for all or any part of the
Property.  Additionally, if any Occupancy Lease contains a provision allowing
the tenant to terminate their

 

14

--------------------------------------------------------------------------------


 

lease upon payment of a lease termination fee, Borrower agrees that all such
sums shall constitute rent, and shall be paid to Lender so long as this Mortgage
is in effect.

 

Notwithstanding the foregoing approval by Lender of Borrower’s Form Lease,
Lender hereby specifically reserves the right to approve all prospective tenants
under all Occupancy Leases hereafter proposed to be made if either: (i) the term
thereof, excluding options to renew the same, exceeds five (5) years; or
(ii) the net rentable area to be occupied thereunder, including expansion
options, exceeds ten percent (10%) of the net leasable area of each of the
buildings comprising the Improvements (the tenants under such leases being
hereinafter referred to as “Major Tenants”).  Borrower shall notify Lender in
writing of all prospective Major Tenants, and shall deliver to Lender, at
Borrower’s sole cost and expense, a copy of the prospective Major Tenant’s
current financial statement and the most recent Dun & Bradstreet credit report
on said prospective Major Tenant, if available.  The financial statement
delivered to Lender hereunder shall be certified as true and correct by the
Major Tenant, or, if available, by a certified public accountant.

 

(d)           In no event shall Borrower exercise any right to relocate any
lessee outside the Property pursuant to any right set forth in an Occupancy
Lease without the prior written consent of Lender.

 

13.           Maintenance of Parking & Access Prohibition Against Alteration:
Separate Tax Lot.

 

(a)           Borrower shall construct, keep and constantly maintain, as the
case may be, all curbs, drives, parking areas and the number of parking spaces
heretofore approved by Lender, or heretofore or.  hereafter required by any Laws
or any governmental body, agency or authority having jurisdiction over Borrower
or the Property, and as required by the terms of the Occupancy Leases, and not
to alter, erect, build or construct upon any portion of the Property, any
building, structure or improvement of any kind whatsoever (except as required by
governmental laws, ordinances or regulations), the erection, building or
construction of which has not been previously approved by Lender in writing,
which approval shall be at the sole discretion of Lender.

 

(b)           Borrower shall cause the Property to remain separately assessed
for real estate tax purposes as a separate tax lot or lots.

 

14.           Execution of Additional Documents.  Borrower shall do, make,
execute, acknowledge, witness and deliver all deeds, conveyances, mortgages,
deeds of trust, assignments, estoppel certificates, subordination
non-disturbance and attornments, notices of assignments, transfers, assurances,
security agreements, financing statements and renewals thereof, and all other
instruments or other acts necessary, as Lender shall from time to time require
for the purpose of better assuring, conveying, assigning, transferring, securing
and confirming unto Lender the Property and rights hereby encumbered, created,
conveyed, assigned or intended now or hereafter so to be encumbered, created,
conveyed or assigned, or which Borrower may now be or may hereafter become bound
to encumber, create, convey or assign to Lender, or for the purpose of carrying
out the intention or facilitating the performance of the terms of this Mortgage,
or for filing, registering or recording this Mortgage, and to pay all filing,

 

15

--------------------------------------------------------------------------------


 

registration or recording fees and all taxes, costs and other expenses,
including Reasonable Attorneys’ Fees, incident to the preparation, execution,
acknowledgment, delivery and recordation of any of the same.  By signing this
Mortgage, Borrower authorizes Lender to file such financing statements, with or
without the signature of Borrower, as Lender may elect, as may be necessary or
desirable to perfect the lien of Lender’s security interest in the Fixtures and
Personal Property.  Without limiting any other provision herein, Borrower hereby
authorizes Lender to file one or more financing statements and any renewal or
continuation statements thereof, describing the Property and the proceeds of the
Property, including, without limitation,, a financing statement covering “all
assets of Borrower all proceeds therefrom, and all rights and privileges with
respect thereto”.  Borrower further authorizes Lender to file, with or without
any additional signature from Borrower, as Lender may elect, such amendments and
continuation statements as Lender may deem necessary or desirable from time to
time to perfect or continue the lien of Lender’s security interest in the
Fixtures and Personal Property.  Borrower hereby ratifies any financing
statements that may have been filed by Lender in advance of the date hereof to
perfect Lender’s security interest in the Fixtures and Personal Property.

 

15.           After Acquired Property Secured.  Borrower shall subject to the
lien of this Mortgage all right, title and interest of Borrower in and to all
extensions, improvements, betterments, renewals, substitutions and replacements
of, and all additions and appurtenances to, the Property hereinabove described,
hereafter acquired by or released to Borrower, or constructed, assembled or
placed by Borrower on the Real Property, and all conversions of the security
constituted thereby, immediately upon such acquisition, release, construction,
assembling, placement or conversion, as the case may be, and in each such case,
without any further mortgage, deed of trust, encumbrance, conveyance, assignment
or other act by Borrower, as fully, completely and with the same effect as
though now owned by Borrower and specifically described herein, but at any and
all times, Borrower will execute and deliver to Lender any and all such further
assurances, mortgages, deeds of trust, conveyances, security agreements,
financing statements or assignments thereof or security interests therein as
Lender may reasonably require for the purpose of expressly and specifically
subjecting the same to the lien of this Mortgage.

 

16.           Payments by Lender on Behalf of Borrower.  Borrower shall make
payment of any taxes, assessments or public charges on or with respect to the
Property before the same shall become delinquent, or to make payment of any
insurance premiums or other charges, impositions, or liens herein or elsewhere
required to be paid by Borrower, or if Borrower shall fail so to do, then
Lender, at its sole option, but without obligation to do so, may make payment or
payments of the same and also may redeem the Property from tax sale without any
obligation to inquire into the validity of such taxes, assessments, charges,
impositions or liens.  In the case of any such payment by Lender, Borrower
agrees to reimburse Lender, upon demand therefor, the amount of such payment and
of any fees and expenses attendant in making the same, together with interest
thereon at the lesser of either: (a) the highest rate of interest then allowed
by the Laws of the State of Florida or, if controlling, the Laws of the United
States, or (b) the then applicable interest rate of the Note plus five hundred
(500) basis points per annum; and until paid such amounts and interest shall be
added to and become part of the Loan secured hereby to the same extent that this
Mortgage secures the repayment of the Loan.  In making payments authorized by
the provisions of this Section 16, Lender may do so whenever, in Lender’s sole
judgment and discretion, such advance or advances are necessary or desirable to
protect the full

 

16

--------------------------------------------------------------------------------


 

security intended to be afforded by this Mortgage.  Neither the right nor the
exercise of the rights herein granted to Lender to make any such payments as
aforesaid shall preclude Lender from exercising its option to cause the Loan
secured hereby to become immediately due and payable by reason of Borrower’s
default, in making such payments as hereinabove required.

 

17.           Funds Held by Lender for Taxes, Assessments, Insurance Premiums
and Other Charges.  In order to more fully protect the security of this
Mortgage, Borrower shall deposit with Lender, together with and in addition to
each monthly payment due on account of the Loan, an amount equal to one-twelfth
(1/12th) of the annual total of such taxes, assessments, insurance premiums and
other charges (all as estimated by Lender in its sole discretion) so that, at
least thirty (30) days prior to the due date thereof, Lender shall be able to
pay in full all such taxes, assessments, insurance premiums and other charges as
the same shall become due.  Lender may hold the sums so deposited without paying
interest, commingle same with its general funds and/or apply the same to the
payment of said taxes, assessments, insurance premiums or other charges as they
become due and payable.  If at any time the funds so held by Lender are
insufficient to pay such taxes, assessments, insurance premiums or other,
charges as they become due and payable, Borrower shall immediately, upon Written
Notice and demand by Lender, deposit with Lender the amount of such deficiency. 
The failure on the part of Borrower to do so shall entitle Lender, at Lender’s
sole option, to make such payments in accordance with the rights and pursuant to
the conditions elsewhere provided in this Mortgage.  Whenever any default exists
under this Mortgage, Lender may, at Lender’s sole option but without an
obligation so to do, apply any funds so held by Lender pursuant to this
Section 17 toward the payment of the Loan, notwithstanding the fact that the
amount owing thereon may not then be due and payable or that the Loan may
otherwise be adequately secured, in such order and manner of application as
Lender may elect.

 

18.           Condemnation: Eminent Domain.  All claims and rights of action
for, and all awards and other compensation heretofore or hereafter made to
Borrower and all subsequent owners of the Property in any taking by eminent
domain, recovery for inverse condemnation or by deed in lieu thereof, whether
permanent or temporary, of all or any part of the Property or any easement or
any appurtenance thereto, including severance and consequential damages and
change in grade of any way, street, avenue, road, alley, passage or public
place, are hereby assigned to Lender.  Borrower hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, and authorizes,
directs and empowers Lender, at the option of Lender as said attorney-in-fact,
on behalf of Borrower, its successors and assigns, to adjust or compromise the
claim for any such award, and alone to collect and receive the proceeds thereof,
to give proper receipts and acquittances therefore and, after deducting any
expenses of collection, at Lender’s sole option either: Notwithstanding the
foregoing, Borrower shall be entitled to compromise any losses pursuant to this
paragraph provided that Borrower is not in default of the Note, this Mortgage,
or the other Loan Documents.

 

(a)           subject to the terms of the Major Tenant Leases, to apply the net
proceeds as a credit upon any portion of the Loan, as selected by Lender,
notwithstanding the fact that the amount owing thereon may not then be due and
payable, or that the Loan is otherwise adequately secured.  In the event Lender
applies such awards to the reduction of the outstanding Loan evidenced by the
Note, such proceeds shall be applied at par, and the monthly installments due

 

17

--------------------------------------------------------------------------------


 

and payable under the Note shall be reduced accordingly as calculated by Lender;
however no such application shall serve to cure an existing default of Borrower;
or

 

(b)           to hold said proceeds without any allowance of interest, and make
the same available for restoration or rebuilding of the Improvements.  In the
event that Lender elects to make said proceeds available to reimburse Borrower
for the cost of the restoration or rebuilding of the Improvements on the Real
Property, such proceeds shall be made available in the manner and under the same
conditions as required under Section 8 hereof.  If the proceeds are made
available by Lender to reimburse Borrower for the cost of said restoration or
rebuilding, any surplus which may remain out of said award after payment of such
cost of restoration or rebuilding, shall be applied on account of the Loan at
par notwithstanding the fact that the amount owing thereon may not then be due
and payable or that the Loan may otherwise be adequately secured.

 

Borrower further covenants and agrees to give Lender immediate notice of the
actual or threatened commencement of any proceedings under eminent domain, and
to deliver to Lender copies of any and all papers served in connection with any
such proceedings, Borrower further covenants and agrees to make, execute and
deliver to Lender, at any time or times, upon request, free, clear and
discharged of any encumbrance of any kind whatsoever, any and all further
assignments and/or other instruments deemed necessary by Lender for the purpose
of validly and sufficiently assigning all such awards and other compensation
heretofore or hereafter made to Lender (including the assignment of any award
from the United States government at any time after the allowance of the claim
therefor, the ascertainment of the amount thereof and the issuance of the
warrant for payment thereof).

 

It shall be a default hereunder if either: (i) any part of any of the
Improvements situated on the Real Property shall be condemned by any
governmental authority having jurisdiction; or (ii) lands constituting a portion
of the Real Property shall be condemned by any governmental authority having
jurisdiction, such that the remaining Property is in violation of applicable
parking, zoning, platting, or other ordinances, or fails to comply with the
terms of the Occupancy Leases with Major Tenants.  In either of said events,
Lender shall be entitled to exercise any or all remedies provided or referenced
in this Mortgage or the other Loan Documents, including the application of
condemnation proceeds to the outstanding principal balance of the Note at par,
and the right to accelerate the maturity date of the Note and require payment in
full without the imposition of a Prepayment Premium.

 

19.           Costs of Collection.  In the event that the Note is placed in the
hands of an attorney for collection, or in the event that Lender shall become a
party either as plaintiff or as defendant, in any action, suit, appeal or legal
proceeding (including, without limitation, foreclosure, condemnation,
bankruptcy, administrative proceedings or any proceeding wherein proof of claim
is by law required to be filed), hearing, motion or application before any court
or administrative body in relation to the Property or the lien and security
interest granted or created hereby or herein, or for the recovery or protection
of the Loan or the Property, or for the foreclosure of this Mortgage, or for the
enforcement of the terms and conditions of the Loan Documents, Borrower shall
indemnify, save, defend and hold Lender harmless from and against any and all
Losses incurred by Lender on account thereof, and Borrower shall repay, on
demand, all such Losses, together with interest thereon until paid at the lesser
of either (a) the highest rate

 

18

--------------------------------------------------------------------------------


 

of interest then allowed by the Laws of the State of Florida, or, if
controlling, the Laws of the United States, or (b) the then applicable rate of
interest of the Note plus five hundred (500) basis points per annum; all of
which sums, if unpaid, shall be added to and become a part of the Loan.

 

20.           Default Rate.  Any sums not paid when due, whether maturing by
lapse of time or by reason of acceleration under the provisions of the Note,
this Mortgage or any of the other Loan Documents, and whether principal,
interest or money owing for advancements pursuant to the terms of this Mortgage
or any other Loan Document, shall bear interest until paid at the lesser of
either (a) the highest rate of interest then allowed by the Laws of the State of
Florida, or, if controlling, the Laws of the United States, or (b) the then
applicable rate of interest of the Note plus five hundred (500) basis points per
annum; all of which sums shall be added to and become apart of the Loan.

 

21.           Savings Clause.  Notwithstanding any provisions in the Note or in
this Mortgage to the contrary, the total liability for payments in the nature of
interest, including but not limited to Prepayment Premiums, default interest and
late payment charges, shall not exceed the limits imposed by the Laws of the
State of Florida or, if controlling, the Laws of the United States, relating to
maximum allowable charges of interest.  Lender shall not be entitled to receive,
collect or apply, as interest on the Loan, any amount in excess of the maximum
lawful rate of interest permitted to be charged by any Laws.  In the event
Lender ever receives, collects or applies as interest any such excess, such
amount which would be excessive interest shall be applied to reduce the unpaid
principal balance of the Loan evidenced by the Note, If the unpaid principal
balance of such Loan has been paid in full, any remaining excess shall be
forthwith returned to Borrower.

 

22.           Bankruptcy, Reorganization or Assignment.  It shall be a default
hereunder if Borrower or any general partner or managing member of Borrower
shall: (a) elect to dissolve or liquidate its business organization or wind up
its business affairs without receiving the prior written approval of Lender;
(b) consent to the appointment of a receiver, trustee or liquidator of all or a
substantial part of its assets; (c) be adjudicated as bankrupt or insolvent, or
file a voluntary petition in bankruptcy, or admit in writing its inability to
pay its debts as they become due; (d) make a general assignment for the benefit
of creditors; (e) file a petition under or take advantage of any insolvency law;
(f) file an answer admitting the material allegations of a petition filed
against Borrower or any general partner or managing member of Borrower in any
bankruptcy, reorganization or insolvency proceeding, or fail to cause the
dismissal of such petition within thirty (30) days after the filing of said
petition; (g) take action for the purpose of effecting any of the foregoing; or
(h) if any order, judgment or decree shall be entered upon an application of a
creditor of Borrower or any general partner or managing member of Borrower by a
court of competent jurisdiction approving a petition seeking appointment of a
receiver or trustee of all or a substantial part of Borrower’s assets or any of
Borrower’s general partner’s or managing member’s assets and such order,
judgment or decree shall continue unstayed and in effect for a period of thirty
(30) days.

 

23.           Time is of the Essence, Monetary and Non-Monetarv Defaults.  It is
understood by Borrower that time is of the essence hereof in connection with all
obligations of Borrower herein and any of the other Loan Documents.

 

19

--------------------------------------------------------------------------------


 

Lender, at its sole option, may declare the Loan, as well as all other monies
secured or evidenced hereby or by any of the other Loan Documents, including,
without limitation, all Prepayment Premiums (to the extent permitted by the Laws
of the State of Florida) and late payment charges, to be in default and
forthwith due and payable, in the event:

 

(a)           Borrower defaults in the payment of any monthly installment of the
Note, whether of principal or interest, or both, or in the payment of any other
sums of money referred to herein or in the Note or in any of the other Loan
Documents, promptly and fully when the same shall be due, without notice or
demand from Lender to Borrower in regard to such Monetary Default (as
hereinafter defined) and any such Monetary Default remains uncured for a period
of five (5) days after Written Notice thereof has been given by Lender to
Borrower, unless Lender has previously given Borrower such Written Notice for a
failure to pay in the then- current Loan Year (as defined in the Note), in which
event no such notice need be given and no right to cure need be afforded
Borrower as to any further Monetary Default during such Loan Year.  It is
understood and agreed that the agreement of Lender to provide notice and an
opportunity to cure a Monetary Default does not waive Lender’s right to any late
payment charge.

 

(b)           Borrower breaches or defaults on any of the terms, covenants,
conditions and agreements of the Note, this Mortgage, or any other Loan
Documents; or in the event that each and every one of said terms, covenants,
conditions and agreements is not otherwise either duly, promptly and fully
discharged or performed, and any such Non-Monetary Default (as hereinafter
defined) remains uncured for a period of thirty (30) days after Written Notice
thereof has been delivered from Lender to Borrower; unless such Non-Monetary
Default cannot be cured within said thirty (30) day period, in which event
Borrower shall have a reasonable period of time to complete cure, provided that
action to cure such Non-Monetary Default is promptly commenced within said
thirty (30) day period, and Borrower is, in Lender’s sole judgment, not
diminishing  or impairing the value of the Property, and is diligently pursuing
a cure to completion, but in no event longer than ninety (90) days.

 

(c)           Any representation or warranty of Borrower or of its members,
general partners, principals, affiliates, agents or employees, or of any
Guarantor made herein or in or in any other Loan Document, in any guaranty, or
in any certificate, report, financial statement or other instrument or document
furnished to Lender shall have been false or misleading in any material respect
when made.

 

(d)           Any seizure or forfeiture of the Property, or any portion thereof,
or Borrower’s interest therein, resulting from criminal wrongdoing or other
unlawful action of Borrower, its affiliates, or any tenant in the Property under
any federal, state or local law.

 

(e)           If Borrower consummates a transaction which would cause this
Mortgage or Lender’s exercise of its rights under this Mortgage, the Note or the
other Loan Documents to constitute a nonexempt prohibited transaction under
ERISA or result in a violation of a state statute regulating governmental plans,
subjecting Lender to liability for a violation of ERISA or a state statute.

 

20

--------------------------------------------------------------------------------


 

(f)            Any default occurs in the performance of any covenant or
obligation of Borrower or any other party under any indemnity or guaranty
delivered to Lender in connection with the Loan and such default continues
beyond the expiration of applicable notice and cure periods.

 

Upon the occurrence of any one of the above events, and at the option of Lender,
the principal of and the interest accrued on the Loan and all other sums secured
by this Mortgage and the other Loan Documents shall immediately become due and
payable as if all of said sums of money were originally stipulated to be paid on
such day.  In addition, Lender may avail itself of all rights and remedies
provided by law or equity, and may foreclose or prosecute a suit at law or in
equity as if all monies secured hereby had matured prior to its institution,
anything in this Mortgage or any of the other Loan Documents to the contrary
notwithstanding.  Lender shall have no obligation to give Borrower notice of, or
any period to cure, any Monetary Default or any Incurable Default (as
hereinafter defined) prior to exercising its rights, powers, privileges and
remedies.

 

As used herein, the term “Monetary Default” shall mean any default which can be
cured by the payment of money such as, but not limited to, the payment of
principal and interest due under the Note, or the payment of taxes, assessments
and insurance premiums when due as provided in this Mortgage.  As used herein,
the term “Non-Monetary Default” shall mean any default that is not a Monetary
Default or an Incurable Default.  As used herein, the term “Incurable Default”
shall mean either: (i) any voluntary or involuntary sale, assignment,
mortgaging, encumbering or transfer in violation of the covenants contained
herein or any of the other Loan Documents; or (ii) if Borrower, or any person or
entity comprising Borrower or any guarantor or indemnitor of the Loan, should
breach any of the provisions of Section 22.

 

Notwithstanding the foregoing, in the event of an environmental default,
Borrower shall have a period to cure such default and such cure period will
extend as long as, in the Lender’s sole judgment, the Borrower is diligently
pursuing to cure said default through the governing agency’s process.

 

24.           Foreclosure.  Upon the occurrence of a default hereunder, Lender
may institute an action to foreclose this Mortgage as to the amount so declared
due and payable, and thereupon the Property (or any portion thereof) shall be
sold according to law to satisfy and pay the same, together with all costs,
expenses and allowances thereof, including, without limitation, Reasonable
Attorneys’ Fees.  The Property may be sold in one parcel several parcels or
groups of parcels, and Lender shall be entitled to bid at the sale, and,  if
Lender is the highest bidder for the Property or any part or parts thereof,
Lender shall be entitled to purchase the same.  The failure or omission on the
part of Lender to exercise the option for acceleration of maturity of the Note
and foreclosure of this Mortgage following any default as aforesaid or to
exercise any other option or remedy granted hereunder to Lender when entitled to
do so in any one or more instances, or the acceptance by Lender of partial
payment of the Loan secured hereby, whether before or subsequent to Borrower’s
default hereunder, shall not constitute a waiver of any such default or the
right to exercise any such option or remedy, but such option or remedy shall
remain continuously in force.  Acceleration of the maturity of the Note, once
claimed hereunder by Lender, at the option of Lender, may be rescinded by
written acknowledgment to that effect by Lender, but the tender and acceptance
of partial payments alone shall not in any way either

 

21

--------------------------------------------------------------------------------


 

affect or rescind such acceleration of maturity, nor act as a waiver, accord and
satisfaction, modification, novation or similar defense.

 

25.           UCC Remedies.  Upon the occurrence of a default.  Lender may
exercise its rights of enforcement with respect to the Fixtures and Personal
Property under the UCC, and in conjunction with, in addition to or in
substitution for those rights and remedies:

 

(a)           Written Notice mailed to Borrower as provided herein ten (10) days
prior to the date of public sale of the Fixtures and Personal.  Property or
prior to the date after which private sale of the Fixtures and Personal Property
will be made shall constitute reasonable notice;

 

(b)           any sale made pursuant to the provisions of this Section shall be
deemed to have been a public sale conducted in a commercially reasonable manner
if held contemporaneously with the sale of the Mortgaged Property under power of
sale as provided herein upon giving the same notice with respect to the sale of
the Fixtures and Personal Property hereunder as is required for such sale of the
Mortgaged Property under power of sale;

 

(c)           in the event of a foreclosure sale, whether made under the terms
hereof, or under judgment of a court, the Fixtures and Personal Property and the
Mortgaged Property may, at the option of Lender, be sold as a whole;

 

(d)           it shall not be necessary that Lender take possession of the
Fixtures and Personal Property or any part thereof prior to the time that any
sale pursuant to the provisions of this Section is conducted and it shall not be
necessary that the Fixtures and Personal Property or any part thereof be present
at the location of such sale;

 

(e)           prior to application of proceeds of disposition of the Fixtures
and Personal Property to the secured indebtedness, such proceeds shall be
applied to the reasonable expenses of retaking, holding, preparing for sale or
lease, selling, leasing and the like and the Reasonable Attorneys Fees and other
legal expenses incurred by Lender;

 

(f)            any and all statements of fact or other recitals made in any bill
of sale or assignment or other instrument evidencing any foreclosure sale
hereunder as to nonpayment of the indebtedness or as to the occurrence of any
default, or as to Lender having declared all of such indebtedness to be due and
payable, or as to notice of time, place and terms of sale and of the properties
to be sold having been duly given, or as to any other act or thing having been
duly done by Lender, shall be taken as prirna facie evidence of the truth of the
facts so stated and recited;

 

(g)           Lender may appoint or delegate any one (1) or more persons as
agent to perform any act or acts necessary or incident to any sale held by
Lender, including the sending of notices and the conduct of the sale, but in the
name and on behalf of Lender; and

 

(h)           this Mortgage covers Goods which are or are to become Fixtures
related to the Real Property, and covers As-Extracted Collateral related to the
Real Property.  A carbon, photographic or other reproduction of this Mortgage or
of any financing statement relating to this Mortgage shall be sufficient as a
financing statement.  This Mortgage shall be effective as a financing statement
filed as a fixture filing with respect to all fixtures included within the

 

22

--------------------------------------------------------------------------------


 

Property and is to be filed for record in the real estate records in the Office
of the County Clerk where the Property (including said fixtures) is situated. 
This Mortgage shall also be effective as a financing statement As-Extracted
Collateral with respect to all As-Extracted Collateral included within the Real
Property (including, without limitation, all oil, gas, other minerals, and other
substances of value which may be extracted from the earth and all accounts
arising out of the sale at the wellhead or minehead thereof), and is to be filed
for record in the real estate records of the county where the Property is
situated.  The mailing address of Borrower is set forth in Section 43 of this
Mortgage and the address of Lender from which information concerning the
security interest may be obtained is the address of Lender set forth in
Section 43 of this Mortgage.

 

26.           Protection of Lender’s Security. At any time after default
hereunder, Lender, or Lender’s agents or contractors, is authorized, without
notice and in Lender’s sole discretion, to enter upon and take possession of the
Property or any part thereof, and to perform any acts which Lender deems
necessary or proper to conserve the security interest herein intended to be
provided by the Property, to operate any business or businesses conducted
thereon, and to collect and receive all Rents thereof and therefrom, including
those past due as well as those accruing thereafter.

 

27.           Appointment of Receiver.  If at any time after a default
hereunder, Lender deems, in Lender’s sole discretion, that a receivership may be
necessary to protect the Property or its Rents, whether before or after maturity
of the Note and whether before or at the time of or after the institution of
foreclosure or suit to collect the Loan or to enforce this Mortgage or any of
the other Loan Documents, Lender, as a matter of strict right and regardless of
the value of the Property or the amounts due hereunder or secured hereby, or of
the solvency of any party bound for the payment of such indebtedness, shall have
the right, upon ex parte application and without notice to anyone, and by any
court having jurisdiction, to the appointment of a receiver to take charge of,
manage, preserve, protect and operate the Property, to collect the Rents
thereof, to make all necessary and needful repairs, and to pay all taxes,
assessments, insurance premiums and other such charges against and expenses of
the Property, and to do such other acts as may by such court be authorized and
directed, and after payment of the expenses of the receivership and the
management of the Property, to apply the net proceeds of such receivership in
reduction of the Loan or in such other manner as the said court shall direct
notwithstanding the fact that the amount owing thereon may not then be due and
payable or the said Loan is otherwise adequately secured.  Such receivership
shall, at the option of Lender, continue until full payment of all sums hereby
secured or until title to the Property shall have passed by sale under this
Mortgage. Borrower hereby specifically waives its right to object to the
appointment of a receiver as aforesaid, and hereby expressly agrees that such
appointment shall be made as an admitted equity and as a matter of absolute
right to Lender.

 

28.           Rights and Remedies Cumulative; Forbearance Not a Waiver.  The
rights and remedies herein provided are cumulative, and Lender, as the holder of
the Note and of every other obligation secured hereby, may recover judgment
thereon, issue execution therefor and resort to every other right or remedy
available at law or in equity, without first exhausting any right or remedy
available to Lender and without affecting or impairing the security of any right
or remedy afforded hereby, and no enumeration of special rights or powers by any
provisions hereof shall be construed to limit any grant of general rights or
powers, or to take away or limit

 

23

--------------------------------------------------------------------------------


 

any and all rights granted to or vested in Lender by law or equity.  Borrower
further agrees that no delay or omission on the part of Lender to exercise any
rights or powers accruing to it hereunder shall impair any such right or power,
or shall be construed to be a waiver of any such default hereunder or an
acquiescence therein; and every right, power and remedy granted herein or by law
or equity to Lender may be exercised from time to time as often as Lender deems
expedient.

 

Lender may resort to any security given by this Mortgage or to any other
security now existing or hereafter given to secure the payment of the Loan, in
whole or in part, and in such portions and in such order as may seem best to
Lender in its sole discretion, and any such action shall not be considered as a
waiver of any of the rights, benefits, liens or security interests evidenced by
this Mortgage.  To the full extent Borrower may do so, Borrower agrees that
Borrower will not at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force pertaining to the rights and
remedies of sureties or providing for any appraisement, valuation, stay,
extension or redemption, and Borrower, for Borrower and Borrower’s heirs,
devisees, representatives, successors and assigns, and for any and all persons
ever claiming any interest in the Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of intention to mature or declare due the whole of the
secured indebtedness, notice of election to mature or declare due the whole of
the secured indebtedness and all rights to a marshaling of the assets of
Borrower, including the Property, or to a sale in inverse order of .alienation
in the event of foreclosure of the liens and security interests hereby created. 
Borrower shall not have or assert any right under any statute or rule of law
pertaining to the marshaling of assets, sale in inverse order of alienation, the
exemption of homestead, the administration of estates of decedents or other
matters whatever to defeat, reduce or affect the right of Lender under the terms
of this Mortgage to a sale of the Property for the collection of the secured
indebtedness without any prior or different resort for collection, or the right
of Lender under the terms of this Mortgage to the payment of such indebtedness
out of the proceeds of sale of the Property in preference to every other
claimant whatever.  If any law referred to in this Section and now in force, of
which Borrower or Borrower’s heirs, devisees, representatives, successors and
assigns and such other persons claiming any interest in the Property might take
advantage despite this Section, shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this Section.

 

29.  Modification Not an Impairment of Security.  Lender, without notice and
without regard to the consideration, if any, paid therefor, and notwithstanding
the existence at that time of any inferior mortgages, deeds of trust, or other
liens thereon, may release any part of the security described herein, or may
release any person or entity liable for the Loan secured hereby without in any
way affecting the priority of this Mortgage, to the full extent of the Loan
remaining unpaid hereunder, upon any part of the security not expressly
released.  Lender may, at its option and within Lender’s sole discretion, also
agree with any party obligated on the Loan, or having any interest in the
security described herein, to extend the time for payment of any part or all of
the Loan, and such agreement shall not, in any way, release or impair this
Mortgage, but shall extend the same as against the title of all parties having
any interest in said security, which interest is subject to this Mortgage.

 

24

--------------------------------------------------------------------------------


 

30.           Property Management and Leasing.  The exclusive manager of the
Property shall be Borrower, or such other manager as may be first approved in
writing by Lender.  The exclusive leasing agent of the Property, if other than
Borrower or the foregoing party, shall be first approved in writing by Lender. 
The management and leasing contracts (or in the absence of any such written
contract, a letter so stating and further identifying the name of the person or
entity charged with the responsibility for managing and/or leasing the Property)
shall be subordinate to this Mortgage, and satisfactory to and subject to the
prior written approval of Lender throughout the term of the Loan.  Upon default
in either of these requirements, then the whole of the Loan hereby secured
shall, at the election of Lender, become immediately due and payable, together
with any Prepayment Premium, late payment charges and all other sums required by
the Note or the other Loan Documents, and Lender shall be entitled to exercise
any or all remedies provided for or referenced in this Mortgage.

 

31.           Modification Not a Waiver.  In the event Lender (a) releases, as
aforesaid, any part of the security described herein or any person or entity
liable for the Loan; (b) grants an extension of time for the payment of the
Note; (c) takes other or additional security for the payment of the Note; or
(d) waives or fails to exercise any rights granted herein, in the Note, or any
of the other Loan Documents, any said act or omission shall not release
Borrower, subsequent purchasers of the Property or any part thereof, or makers,
sureties, endorsers or guarantors of the Note, if any, from any obligation or
any covenant of this Mortgage, the Note or any of the other Loan Documents, nor
preclude Lender from exercising any right, power or privilege herein granted or
intended to be granted in the event of any other default then made, or any
subsequent default.

 

32.           Transfer of Property or Controlling Interest in Borrower;
Assumption.  Except as set forth in Section 38(b) hereof, without the prior
written consent of Lender, the sale, transfer, assignment or conveyance of all
or any portion of the Property, or the transfer, assignment or conveyance of a
controlling interest in Borrower or its general partner or managing member, or
any guarantor, whether voluntary or by operation of law, without the prior
written consent of Lender, shall constitute a default hereunder, and entitle
Lender, at Lender’s sole option, to accelerate all sums due on the Note,
together with any Prepayment Premiums (to the extent permitted by the Laws of
the State of Florida), late payment charges or any other amounts secured
hereby.  Lender may, however, elect to waive the option to accelerate granted
hereunder if,  prior to any such sale, transfer, assignment or conveyance of the
Property, the following conditions shall be fully satisfied: (a) Lender
acknowledges in writing that, in Lender’s sole discretion, the creditworthiness
of the proposed transferee and the ability and experience of the proposed
transferee to operate the Property are satisfactory to Lender; (b) Lender and
the proposed transferee shall enter into an agreement in writing that (i) the
rate of interest payable on the Loan secured hereby shall be at such rate as
Lender shall determine, (ii) the repayment schedule as set forth in the Note
shall be modified by Lender, in Lender’s sole discretion, to initiate
amortization or modify the existing amortization schedule in order to amortize
the then remaining unpaid principal balance of the Note secured hereby over a
period of time as determined by Lender, in Lender’s sole discretion, without a
change in the maturity date of the Note, and (iii) the proposed transferee shall
assume all obligations of Borrower under the Note, this Mortgage and the other
Loan Documents in writing and an assumption fee, to be determined by Lender in
Lender’s sole discretion, may be charged by Lender; (c) Lender shall receive,
for Lender’s review and approval, copies of all transfer documents; and
(d) Borrower or the

 

25

--------------------------------------------------------------------------------


 

transferee shall pay all costs and expenses in connection with such transfer and
assumption, including, without limitation, all fees and expenses incurred by
Lender.

 

Borrower, or any subsequent owner of the Property or any portion thereof, shall
do all things necessary to preserve and keep in full force and effect its and
their legal existence, franchises, rights and privileges as a corporation,
partnership or limited liability company, as the case may be, under the laws of
the State of its formation and its right to own property and transact business
in the State of Florida.  It shall be a default hereunder if Borrower, or any
subsequent owner of the Property or any portion thereof, shall amend, modify,
transfer, assign or terminate the applicable governing documents for such
entity, including its partnership agreement, certificate of partnership,
operating agreement, articles of organization, regulations, articles of
incorporation or bylaws, as the case may be (as applicable, the “Governing
Documents”), of Borrower or such subsequent owner without the prior written
consent of Lender.  Borrower, or such subsequent owner of the Property, shall
provide Lender with copies of any proposed amendment to its applicable Governing
Documents, so that Lender may, in Lender’s sole discretion, determine whether
such amendment adversely affects Lender, the Property or the security value
thereof.  Provided, however, that any amendment, modification, transfer,
assignment or termination of Borrower’s applicable Governing Documents or any
other action pursuant to which the current general partner or managing member of
Borrower shall either: (i) cease to be the general partner or managing member of
Borrower; or (ii) except to the extent permitted herein, cease to own or
maintain a partnership or membership interest in Borrower equal to or greater
than its partnership or membership interest at the time this Mortgage is
executed, shall be deemed to have a material adverse effect upon Lender and the
Property, and shall be a default hereunder.

 

Borrower shall not change its name or identity in any manner which may make any
financing or continuation statement filed in connection with the Loan seriously
misleading within the meaning of the UCC enacted in the State of Florida or
change its jurisdiction of organization unless Borrower shall have delivered to
Lender written notice thereof not less than thirty (30) days before the
effective date of such change and shall have taken all action which Lender
determines to be reasonably necessary or desirable to confirm and protect
Lender’s security interests and rights under this Mortgage and the perfection
and priority thereof.  Borrower will not change its principal places of business
unless it shall have given Lender prior written notice of its intent to do so
not less than thirty (30) days in advance of the effective date of such change. 
Borrower shall bear all costs incurred by Lender in connection with any such
change including, without limitation, Reasonable Attorney’s Fees.

 

In the event the ownership of the Property, or any part thereof, shall become
vested in a person or entity other than Borrower, whether with or without the
prior written consent of Lender, Lender may, without notice to Borrower, deal
with such successor or successors in interest with reference to the Property,
this Mortgage and the other Loan Documents, in the same manner and to the same
extent as with Borrower without in any way vitiating or discharging Borrower’s
liability hereunder or under any of the Loan Documents.  No sale, transfer or
conveyance of the Property, no forbearance on the part of Lender and no
extension of time given by Lender to Borrower for the payment of the Note shall
operate to release, discharge, modify, change or affect the original liability
of Borrower, either in whole or in part, unless expressly set forth in writing
executed by Lender.  Notwithstanding anything contained herein to the contrary,

 

26

--------------------------------------------------------------------------------


 

Borrower hereby waives any right it now has or may hereafter have to require
Lender to prove an impairment of its security as a condition to the exercise of
Lender’s rights under this Section 32.

 

A sale, transfer, assignment or conveyance within the meaning of this
Section shall be deemed to include, but not be limited to: (a) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (b) an agreement by Borrower leasing all
or a substantial part of the Property for other than actual occupancy by a
tenant under an Occupancy Lease or a sale, assignment or other transfer of, or
the grant of a security interest in, Borrower’s right, title and interest in and
to any leases or any Rents; (c) if Borrower, any guarantor, any indemnitor, or
any general partner or managing member of Borrower, is a corporation, the
voluntary or involuntary sale, conveyance, transfer or pledge of such
corporation’s stock (or the stock of any corporation directly or indirectly
controlling such corporation by operation of law or otherwise), or the creation
or issuance of new stock by which an aggregate of more than ten percent (10%) of
such corporation’s stock shall be vested in a party or parties who are not now
stockholders; and (d) if Borrower, any guarantor, indemnitor, or any general
partner or managing member of Borrower, is a limited partnership, general
partnership, limited liability partnership, limited liability company, or joint
venture, the change, removal or resignation of a general partner, managing
partner, or member, or the transfer or pledge of the interest of any general
partner, managing partner, or member or any profits or proceeds relating to such
interest.

 

Notwithstanding anything contained in this Section 32 to the contrary:

 

(A)          as long as no default, or event which, with notice or the passage
of time or both, could result in a default, has occurred hereunder or any of the
other Loan Documents, Lender shall permit: one (1) bona fide arm’s length
transfer of the Property to another borrowing entity without a change in the
terms of the Loan; provided, however, that no such transfer shall be valid or
permitted hereunder unless: (i) Lender receives prior Written Notice of such
proposed transfer; (ii) such proposed transferee and any substitute guarantor
has been approved in writing by Lender (taking into consideration such factors
as transferee’s creditworthiness, business experience, financial condition and
managerial capabilities); (iii) if applicable, the delivery to Lender of an
endorsement (at Borrower’s sole cost and expense) to Lender’s policy of title
insurance then insuring the lien created by this Mortgage in form and substance
acceptable to Lender in its sole judgment; (iv) Lender is paid a cash assumption
fee in the amount of one percent (1%) of the then outstanding principal balance
of the Note; (v) Borrower pays all fees and expenses incurred by Lender in
connection with such transfer and assumption, including, without limitation,
inspection and investigation fees, title insurance charges, and Reasonable
Attorneys’ Fees; (vi) such proposed transferee assumes in writing all
obligations of Borrower under the Note, this Mortgage and the other Loan
Documents, with the same degree of liability as Borrower; and (vii) Lender
approves the management agreement and leasing agreement and the management and
leasing company to be employed by the proposed transferee.  Any transfer of all
or any portion of the Property which does not strictly comply with the terms and
conditions of the foregoing shall be a default hereunder and shall entitle
Lender to exercise all rights and remedies provided in this Mortgage and the
other Loan Documents.  This one (l)-time right of transfer shall apply to the
Borrower named herein and not to any subsequent owner of the Property.

 

27

--------------------------------------------------------------------------------


 

(B)           without limiting the generality of the fifth unnumbered paragraph
of this Section 32, as long as no default which remains uncured following the
giving of any required notice and the expiration of any applicable grace period,
has occurred hereunder, under the Note or any of the other Loan Documents,
Lender shall permit the transfer or distribution of partnership interests in the
Borrower provided such transfer or distribution is made (i) to any other partner
of Borrower (which shall include W. Douglas Pitts or Kiki L. Courtelis, either
individually or as Trustee of the Courtelis Investment Trust, created under the
Alec P. Courtelis Declaration of Trust, dated April 8, 1994, a Florida trust);
(ii) to any member of the immediate family of any such partner including spouse,
children, or grandchildren; (iii) to any trust for the benefit of any of the
parties referred to in (i) or (ii) above provided that The Courtellis Company
maintains management and operating control or maintains majority ownership
interest of the Property and Borrower; and (iv) pursuant to operation of law
upon death of a partner of Borrower.  Provided however, that no such transfer
shall be valid or permitted hereunder unless: (i) Lender receives prompt Written
Notice of such transfer; (ii) such transfers shall not release the original
partners of Borrower and their estate from liability under the loan to the
extent there was liability; (iii) the transferee(s) shall assume in writing all
obligations, if any, of the respective transferor(s) under the security
documents; and (iv) Borrower shall pay all fees and expenses incurred by Lender
in connection with such transfer and assumption.  The transfers referred to in
this Section 32(B) shall neither result in the acceleration of the indebtedness
evidenced by the Note, nor invoke the assumption fee referred to in
Section 32(A), nor change the monthly payment due under the Note.

 

33.           Further Encumbrance Prohibited; Subrogation.  So long as the Note
remains unpaid, Borrower shall not, either voluntarily or involuntarily, permit
the Property or any part thereof to become subject to any secondary or
subordinate lien, mortgage, deed of trust, security interest or encumbrance of
any kind whatsoever without the prior written consent of Lender, and the
imposition of any such secondary lien, mortgage, deed of trust, security
interest or encumbrance (other than a construction lien which shall be disposed
of promptly pursuant to Section 5 hereinabove) without the approval of Lender
shall constitute a default hereunder, and entitle Lender, at Lender’s sole
option, to declare the outstanding principal balance of the Note, all accrued
and unpaid interest thereon, Prepayment Premiums (to the extent permitted by the
laws of the State of Florida, late payment charges and any other amounts secured
hereby to be and become immediately due and payable in full.  In the event that
Lender shall hereafter give its written consent to the imposition of any such
secondary lien, mortgage, deed of trust, security interest or other encumbrance
upon the Property, Lender, at Lender’s sole option, shall be entitled to
accelerate the maturity of the Note and exercise any and all remedies provided
and available to Lender hereunder and in the other Loan Documents in the event
that the holder of any such secondary lien or encumbrance shall institute
foreclosure or other proceedings to enforce the same; it being understood and
agreed that a default under any instrument or document evidencing, securing or
secured by any such secondary lien or encumbrance shall be and constitute a
default hereunder.  In the event all or any portion of the proceeds of the Loan
are used for the purpose of retiring debt or debts secured by prior liens on the
Property, Lender shall be subrogated to the rights and lien priority of the
holder or holders of the lien or liens so discharged.

 

Notwithstanding the above, secondary financing of the Property shall be
permitted after the second anniversary of the date of funding of the Note as
long as: (i) Borrower is not in

 

28

--------------------------------------------------------------------------------


 

default under the terms, conditions and provisions of this Mortgage or any of
the other Loan Documents; (ii) the aggregate indebtedness placed upon the
Property (which indebtedness shall include the Loan) does not exceed a loan to
value ratio of eighty percent (80%); (iii) the net operating income generated by
the Property (defined as annual rental income, minus annual taxes and all annual
operating expenses) covers the annual debt service on the Note and on such
secondary financing at least one and one quarter (1.25) times; (iv) the
secondary financing loan documents provide for a fixed rate of interest on the
secondary loan; (v) must fully amortize on a straight line basis no later than
the maturity date set forth in the Note, and (vi) must be nonrecourse to the
Borrower and its principals to the same extent as the Loan.  Lender shall have
the right to approve the lender under any proposed secondary financing, and to
review and approve any and all documentation with respect to such secondary
financing.  All costs and expenses incurred in connection with such secondary
financing shall be borne by Borrower.

 

34.           Conveyance of Mineral Rights Prohibited.  Borrower agrees that the
making of any oil, gas or mineral lease, or the sale or conveyance of any
mineral interest or right to explore for minerals under, through or upon the
Property, would impair the value of the Property, and that Borrower shall have
no right, power or authority to lease the Property, or any part thereof, for
oil, gas or other mineral purposes, or to grant, assign or convey any mineral
interest of any nature, or the right to explore for oil, gas and other minerals,
without first obtaining Lender’s express written permission therefor, which
permission shall not be valid until recorded among the Public Records of Broward
County, in the State of Florida.  Borrower further agrees that if Borrower shall
make, execute, or enter into any such lease or attempt to grant any such mineral
rights without such prior written, permission of Lender, then Lender shall have
the option, without notice, to declare the same to be a default hereunder, and
to declare the Loan immediately due and payable in full.  Whether or not Lender
shall consent to such lease or grant of mineral rights, Lender shall receive the
entire consideration to be paid for any such lease or grant of mineral rights,
with the same to be applied to the Loan notwithstanding the fact that the amount
owing thereon may not then be due and payable or that the Loan is otherwise
adequately secured; provided, however, that the acceptance of such consideration
shall in no way impair the lien of this Mortgage on the Property or cure any
existing Monetary Default.

 

35.           Estoppel Certification by Borrower.  Borrower, upon request of
Lender therefor made either personally or by mail, shall certify in writing to
Lender (or any party designated by Lender), in a form satisfactory to Lender or
such designee, the amount of principal and interest then outstanding under the
terms of the Note and any other sums due and owing under this Mortgage or any of
the other Loan Documents, and whether any offsets or defenses exist against the
Loan.  Such certification shall be made by Borrower within ten (10) days if the
request is made personally, or within twenty (20) days if the request is made by
mail.

 

36.           Cross Default.  The Note is also secured by the terms, conditions
and provisions of the Assignment and, additionally, may be secured by contracts
or agreements of guaranty or other security instruments.  The terms, covenants,
conditions and agreements of each security instrument shall be considered a part
hereof as fully as if set forth herein verbatim.  Any default under this
Mortgage or any of the other Loan Documents shall constitute a default hereunder
and under each of the other Loan Documents.  Notwithstanding the foregoing, the
enforcement or attempted enforcement of this Mortgage or any of the other Loan
Documents now or hereafter held by Lender shall not prejudice or in any manner
affect the right of Lender to enforce any

 

29

--------------------------------------------------------------------------------


 

other Loan Document; it being .understood and agreed that Lender shall be
entitled to enforce this Mortgage and any of the other Loan Documents now or
hereafter held by it in such order and manner as Lender, in its sole discretion,
shall determine.

 

37.           Examination of Borrower’s Records.  Borrower will maintain
complete and accurate books and records showing in detail the income and
expenses of the Property, and will permit Lender and its agents, contractors or
representatives to examine said books and records and all supporting vouchers
and data during normal business hours and from time to time upon request by
Lender, in such place as such books and records are customarily kept.  Borrower
will furnish to Lender, within one hundred twenty (120) days after the close of
each respective fiscal period annual and semi-annual financial statements
(income statements and a balance sheet) for the Borrower and the Property.
 These statements shall be in form acceptable to Lender, shall be prepared in
accordance with generally accepted accounting principles, and shall include a
rent roll, certified as true and correct by Borrower.  The statements shall show
in detail all income derived from and expenses incurred in connection with the
ownership of the Property, including current annual sales figures for all Major
Tenants of the Property if required under the Major Tenant leases or if such
financial information is otherwise available.  In the event Borrower fails to
provide such statements to Lender within the time prescribed above, Borrower
shall pay Lender the sum of TWO HUNDRED AND NO/100 DOLLARS ($200.00) in
administrative expenses for each successive month for which the statements are
delinquent.  Upon a default hereunder, Lender shall have the right to require
that said financial statements be audited and certified by a certified public
accountant acceptable to Lender, at the sole cost and expense of Borrower.

 

In addition, at the request of Lender, but in no case more often than once a
quarter or more than three (3) times during the term of the Loan, Borrower shall
furnish to Lender (i) unaudited financial statements (balance sheet, income
statement, cash flow statement and current rent roll) covering operation of the
Property for periods other than those set forth in the preceding paragraph;
(ii) unaudited financial statements (balance sheets, income statements, and cash
flow statements) for Borrower, its general partner(s), shareholder’s) or
member(s) (whichever is applicable) and for such other principals of Borrower as
designated by Lender; and (iii) a portfolio analysis showing annualized cash
flow statements (including debt service payments) for all real properties owned
by Borrower, its general, partner’s), shareholder(s), or member(s) (whichever is
applicable) and for such designated principals.  All such statements shall be
certified to Lender to be complete, correct, and accurate by the individual (for
an individual’s statements) or by an authorized representative of the entity (if
statements are for a partnership, corporation or limited liability company).

 

38.           Alteration, Removal and Change in Use of Property Prohibited. 
Borrower covenants and agrees to permit or suffer none of the following without
the prior written consent of Lender:

 

(a)           Any structural alteration of, or addition to, the Improvements now
or hereafter situated upon the Real Property, or the addition of any new
buildings or other structure(s) thereto, other than the erection or removal of
non-load bearing interior walls except such alterations or additions required by
tenant leases; or

 

30

--------------------------------------------------------------------------------


 

(b)           The removal, transfer, sale or lease of the Property, except that
the removal, replacement or substitution of fixtures, equipment, machinery,
apparatus and articles of personal property (replacement or substituted items
must be of like or better quality than the removed items in their original
condition) encumbered hereby may be made in the normal course of business; or

 

(c)           The use of any of the Improvements now or hereafter situated on
the Real Property for any purpose other than the Existing Use and related
facilities.

 

39.           Future Advances Secured.  This Mortgage shall secure not only
existing indebtedness, but also future advances, whether such advances are
obligatory or to be made at the option of Lender.  Upon the request of Borrower,
and at Lender’s option prior to release of this Mortgage, Lender may make future
advances to Borrower.  All future advances with interest thereon shall be
secured by this Mortgage to the same extent as if such future advances were made
on the date of the execution of this Mortgage unless the parties shall agree
otherwise in writing, but the total secured indebtedness shall not exceed at any
one time a maximum principal amount equal to double the face amount of the Note
plus interest and costs of collection, including court costs and Reasonable
Attorneys’ Fees.  Any advances or disbursements made for the benefit or
protection of or the payment of taxes, assessments, levies or insurance upon the
Property, with, interest on such disbursements as provided herein, shall be
added to the principal balance of the Note and collected as a part thereof.  To
the extent that this Mortgage may secure more than one note, a default in the
payment of any such mortgage note shall constitute a default in the payment of
all such notes.  The filing of any notice limiting the maximum amount that may
be secured by this Mortgage pursuant to Florida Statutes Section 697.04 or
otherwise shall be and constitute a default under this Mortgage.

 

40.           Effect of Security Agreement.  Borrower agrees to, and shall upon
the request of Lender, execute and deliver to Lender, in form and content
satisfactory to Lender, such financing statements, descriptions of property and
such further assurances as Lender, in Lender’s sole discretion, may from time to
time consider necessary to create, perfect, continue and preserve the lien and
encumbrances hereof, and the security interest granted herein, upon and in the
Property. Without the prior written consent of Lender, Borrower shall not create
or suffer to be created, pursuant to the UCC, any other security interest in
such real and personal property and’ fixtures described herein.  Upon the
occurrence of a default hereunder or Borrower’s breach of any other covenants or
agreements between the parties entered into in conjunction herewith, Lender
shall have the remedies of a secured party under the UCC as provided in
Section 25, and at Lender’s option, the remedies provided for in this Mortgage
and the other Loan Documents.  Lender, at the expense of Borrower, may cause
such statements, descriptions and assurances, as herein provided in this
Section 40, and this Mortgage, to be recorded and re-recorded, filed and
refiled, at such times and in such places as may be required or permitted by law
to so create, perfect and preserve the lien and encumbrance hereof upon all of
the Property.

 

41.           Terms of Application Survive Closing.  The terms and provisions of
the Application for Mortgage Loan dated October 2, 2003, accepted by Lender on
December 18, 2003 and accepted by Borrower on January 12, 2004, and any
subsequent amendments thereto (the “Application”), executed by and between
Borrower and Lender, are incorporated herein by reference.  All terms,
covenants, conditions and agreements of the Application not expressly set

 

31

--------------------------------------------------------------------------------


 

forth in this Mortgage and any of the other Loan Documents shall survive the
execution and delivery hereof, and remain in full force and effect.  In the
event any conflict exists between the terms, covenants, conditions and
agreements of the Application and the Loan Documents, the terms, covenants,
conditions and agreements of the Loan Documents shall prevail.

 

42.           Successors and Assigns; Terminology.  The provisions hereof shall
be binding upon Borrower and the heirs, personal representatives, trustees,
successors and assigns of Borrower, and shall inure to the benefit of Lender,
its successors and assigns.  Where more than one (1) Borrower is named herein,
the obligations and liabilities of said Borrower shall be joint and several.

 

Wherever used in this Mortgage, unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein: (a) the word “Borrower”
shall mean Borrower and/or any subsequent owner or owners of the Property;
(b) the word “Lender” shall mean Lender or any subsequent holder or holders of
this Mortgage; (c) the word “Note” shall mean the Note(s) secured by this
Mortgage; and (d) the word “person” shall mean an individual, trustee, trust,
corporation, partnership, limited liability corporation, limited liability
partnership, joint venture or unincorporated association.  As used herein, the
phrase “Reasonable Attorneys’ Fees” shall mean fees charged by attorneys
selected by Lender based upon such attorneys’ then prevailing hourly rates as
opposed to any statutory presumption specified by any statute then in effect in
the State.  As used herein words of any gender shall include all other genders.

 

43.           Notices.  All notices, reports, requests or other written
instruments required or permitted hereunder, shall be in writing, signed by the
party giving or making the same, and shall be sent hand-delivered, effective
upon receipt, sent by United States Express Mail or by a nationally recognized
overnight courier, effective upon receipt, or sent by United States registered
or certified mail, postage prepaid, with return receipt requested, deemed
effective on the earlier of the day of actual deliver as shown by the
addressee’s return receipt or the expiration of three (3) business days after
the date of mailing, addressed to the party intended to receive the same at the
address set forth below or at such other address as shall be given in writing by
any party to another (“Written Notice”):

 

If to Borrower:

LAKEWOOD ASSOCIATES, LTD.

 

c/o Courtelis Company
703 Waterford Way, Suite 800
Miami, Florida 33126
Attention: W. Douglas Pitts

 

 

If to Lender:

NATIONWIDE LIFE INSURANCE COMPANY

 

One Nationwide Plaza
Columbus, Ohio 43215-2220
Attention: Real Estate Investment Department, 34T

 

44.           Governing Law; Waiver of Jury Trial; Severability.  BORROWER, TO
THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,

 

32

--------------------------------------------------------------------------------


 

WAIVES, RELINQUISHES AND FOREVER FORGOES HEREBY THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION,
AGAINST LENDER, ITS SUCCESSORS AND ASSIGNS, BASED UPON, ARISING OUT OF, OR IN
ANY WAY RELATING TO OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS, THE LOAN OR
ANY COURSE OF CONDUCT, ACT, OMISSION, COURSE OF DEALING.  STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION,
LENDER’S DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS,
OR ANY OTHER PERSONS AFFILIATED WITH LENDER), IN CONNECTION WITH THE LOAN OR THE
LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH ANY
PARTY MAY BE PERMITTED TO ASSERT THEREUNDER, WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE.  IN NO EVENT SHALL LENDER, ITS SUCCESSORS OR ASSIGNS BE LIABLE FOR
ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING
WITHOUT LIMITATION LOSS OF BUSINESS PROFITS OR OPPORTUNITY) AND BY ITS EXECUTION
HEREOF, BORROWER WAIVES ANY RIGHT TO CLAIM OR SEEK ANY SUCH DAMAGES.  THIS
MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE
FLORIDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  THE PARTIES HERETO
IRREVOCABLY (A) AGREE THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS MORTGAGE MAY BE BROUGHT IN A COURT OF RECORD IN THE
STATE OR IN THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN SUCH STATE,
(B) CONSENT TO THE NON-EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING, AND (C) WAIVE ANY OBJECTION WHICH IT MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  IF ANY CLAUSES OR PROVISIONS HEREIN CONTAINED OPERATE, OR
WOULD PROSPECTIVELY OPERATE, TO INVALIDATE THIS MORTGAGE, THEN SUCH CLAUSES OR
PROVISIONS ONLY SHALL BE HELD FOR NAUGHT, AS THOUGH NOT HEREIN CONTAINED, AND
THE REMAINDER OF THIS MORTGAGE SHALL REMAIN OPERATIVE AND IN FULL FORCE AND
EFFECT.

 

45.           Rights of Lender Cumulative. The rights of Lender arising under
the terms, covenants, conditions and agreements contained in this Mortgage shall
be separate, distinct and cumulative, and none of them shall be in exclusion of
the others.  No act of Lender shall be construed as an election to proceed under
any one provision herein to the exclusion of any other provisions, anything
herein or otherwise to the contrary notwithstanding.  If Borrower is comprised
of more than one (1) person or entity, then the liability of each such person
and entity hereunder shall be joint and several.

 

46.           Modifications.  This Mortgage cannot be changed, altered, amended
or modified except by an agreement in writing and in recordable form, executed
by both Borrower and Lender.

 

33

--------------------------------------------------------------------------------


 

47.           Exculpation.  Notwithstanding anything contained herein to the
contrary, the liability of Borrower is subject to the limited recourse
provisions contained in the Exculpation .section of the Note, which are
incorporated herein and made a part hereof by reference as if fully set forth
herein.

 

48.           Full Recourse.  Notwithstanding any provisions in this Mortgage to
the contrary, including without limitation the provisions set forth in the
section captioned “Exculpation “ hereinabove, Borrower and the general partners
of Borrower shall be personally liable, jointly and severally, for the entire
Loan secured by this Mortgage (including all principal, interest and other
charges) in the event (a) Borrower violates the covenant governing the placing
of subordinate financing on the Property as set forth in this Mortgage;
(b) Borrower violates the covenant restricting transfers of interests in the
Property or transfers of ownership interests in Borrower as set forth in this
Mortgage; or (c) Borrower or any guarantor violates the provisions of Section 22
of this Mortgage, or there is filed against Borrower or any guarantor or
indemnitor of the Loan, a petition in bankruptcy or for the appointment of a
receiver, or there commences under any bankruptcy or insolvency law, proceedings
for Borrower’s relief, or for the compromise, extension, arrangement or
adjustment of Borrower’s obligations which is not dismissed within thirty (BO)
days after the filing of same.

 

49.           Lender is Not a Joint Venturer or Partner. Borrower and Lender
acknowledge and agree that in no event shall Lender be deemed to be a partner or
joint venturer with Borrower or any member of Borrower.  Without limitation of
the foregoing, Lender shall not be deemed to be a partner or joint venturer on
account of its becoming a mortgagee in possession or exercising any rights
pursuant to this Mortgage or pursuant to any other instrument or document
evidencing or securing any of the indebtedness secured hereby, or otherwise,

 

50.           Captions.  The captions set forth at the beginning of the various
Sections of this Mortgage are for convenience only, and shall not be used to
interpret or construe the provisions of this Mortgage.

 

51.           Trading With the Enemy Act. Neither the making of the Loan to
Borrower (or the use of its proceeds) nor the execution of any of the Loan
Documents will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.  In addition, Borrower warrants, represents and
covenants that neither Borrower, Guarantor nor any of their respective
affiliated entities is or will be an entity or person (i) that is listed in the
Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”), (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designed National and Blocked Persons” (which list
may be published from time to time in various mediums including, but not limited
to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf), (iii) who commits,
threatens to commit or supports “terrorism”, as that term is defined in EO
13224, or (iv) who is otherwise affiliated with any entity or person listed in
subparts (i) – (iv) above (any and all parties or persons described in subparts
[i] – [iv] above are herein referred to as a “Prohibited Person”).  Borrower
covenants and agrees that neither Borrower, Guarantor nor any of their
respective affiliated entities will (i) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person,

 

34

--------------------------------------------------------------------------------


 

including, but not limited to, the making or receiving of any contribution of
funds, goods, or services, to or for the benefit of a Prohibited Person, or
(ii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in EO13224.  Borrower further covenants and agrees to
deliver (from time to time) to Lender any such certification or other evidence
as may be requested by Lender in its sole and absolute discretion, confirming
that (i) neither Borrower nor Guarantor is a Prohibited Person and (ii) neither
Borrower nor Guarantor has engaged in any business, transaction or dealings with
a Prohibited Person, including, but not limited to, the making or receiving of
any contribution of funds, goods, or services, to or for the benefit of a
Prohibited Person.

 

52.           Replacement Documents.  Upon receipt of an affidavit of an officer
of Lender as to the loss, theft, destruction or mutilation of the Note or any
other Loan Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other Loan Document,
Borrower, at its expense, will issue, in lieu thereof, a replacement Note or
other Loan Document, dated the date of such lost, stolen, destroyed or mutilated
Note or other Loan Document in the same principal amount thereof and otherwise
of like tenor.

 

53.           Sole Discretion of Lender.  Wherever pursuant to this Mortgage
Lender exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to decide that arrangements or terms are satisfactory
or not satisfactory shall be in the sole discretion of Lender and shall be final
and conclusive, except as may be otherwise expressly and specifically provided
herein.

 

54.           Secondary Market.  Lender may, at any time, sell, transfer or
assign the Note, this Mortgage, the Assignment and the other Loan Documents, and
any or all servicing rights with respect thereto, or grant participation therein
or issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement. 
Lender may forward to each Investor and each prospective Investor, all documents
and information which Lender now has or may hereafter acquire relating to the
Loan and to Borrower, any guarantor and the Property, whether furnished by
Borrower, any guarantor or otherwise, as Lender determines necessary or
desirable.

 

[SIGNATURES BEGIN ON THE NEXT PAGE]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Mortgage to be executed as of the
day and year first above written.

 

Signed, sealed and delivered
in the presence of:

 

 

 

 

LAKEWOOD ASSOCIATES, LTD.,

 

 

a Florida limited partnership

 

 

 

 

 

By:

Newcaster Devcorp, Inc., a Florida
corporation, its general partner

 

 

 

 

/s/  Vilma I Amell

 

 

By:

/s/  W. Douglas Pitts

 

 

 

 

 

W. Douglas Pitts, President

Name:

Vilma I Amell

 

 

 

 

 

/s/  Victor L. Stosik

 

 

 

 

 

Name:

Victor L. Stosik

 

 

(CORPORATE SEAL)

 

 

STATE OF FLORIDA

COUNTY OF MIAMI-DADE

 

The foregoing instrument was acknowledged before me this 2nd day of March, 2004,
by W.  Douglas Pitts, as President of Newcaster Devcorp, Inc., a Florida
corporation, general partner of LAKEWOOD ASSOCIATES, LTD., a Florida limited
partnership on behalf of the limited partnership.  He/she is personally known to
me or has produced                                                         as
identification.

 

 

Notary Public

 

Name:

Victor L. Stosik

 

 

Commission No.:

 

 

 

My Commission Expires:

 

 

 

 

 

(SEAL)

 

 

 

 

 

 

[g40491kk03i001.gif]

OFFICIAL NOTARY SEAL
VICTOR L. STOSIK

COMMISSION NUMBER
DD085573
MY COMMISSION EXPIRES
FEB. 3,.2006

 

 

36

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

PARCEL NO.  1

 

Portion of “MARGATE REALTY NO.  1”, according to the plat thereof, as recorded
in Plat Book 42, at Page 42, TOGETHER WITH: portion of Tract “A”, “LAKEWOOD
COMMERCIAL”, according to the plat thereof, as recorded in Plat Book 120, at
Page 27, both of the Public Records of Broward County, Florida, all being more
particularly described as follows:

 

Commence at the centerline intersection of LAKEWOOD CIRCLE with WEST ATLANTIC
BOULEVARD, both as shown on said plat of “LAKEWOOD COMMERCIAL”, (said Point of
Commencement being on a curve and bearing North 05 degrees 34 minutes 35 seconds
East, from the radius point of the next described, curve); thence Northwesterly,
along a circular curve to the left, having a radius of 5729.58 feet and a
central angle of 00 degrees 20 minutes 10 seconds, for an arc distance of 33.61
feet (last mentioned course being coincident with portion of the centerline of
said WEST ATLANTIC BOULEVARD); thence North 05 degrees 14 minutes 25 seconds
East, radial to the last described curve, for 65.00 feet to the Point of
Beginning of the following described parcel of land; thence North 05 degrees 34
minutes 35 seconds East, for 94.77 feet, to a Point of Curvature; thence
Northeasterly and Northerly, along a circular curve to the left, having a radius
of 1041.00 feet and a central angle of 04 degrees 07 minutes 30 seconds, for an
arc distance of 74.95 feet to a Point of Tangency; thence North 01 degrees 27
minutes 05 seconds East, for 11.96 feet; thence North 88 degrees 32 minutes 55
seconds West, at right angles to the last and next mentioned courses, for 179.81
feet; thence South 01 degrees 27 minutes 05 seconds West, for 177.61 feet to a
Point on a Curve, said point bears North 03 degrees 33 minutes 21 seconds East
from the radius point of the next described curve; thence Northwesterly, along a
circular curve to the left, having a radius of 5789.58 feet and a central angle
of 01 degrees 12 minutes 25 seconds, for an arc distance of 121.96 feet to a
Point on said Curve; thence North 80 degrees 39 minutes 37 seconds West, for
39.97 feet to a Point on a Curve, said point bears North 01 degrees 57 minutes
24 seconds East, from the radius point of the next described curve; thence
Northwesterly, along a circular curve to the left, having a radius of 5794.58
feet and a central angle of 00 degrees 42 minutes 22 seconds, for an arc
distance of 71.41 feet to a Point of Tangency; thence North 88 degrees 44
minutes 5 8 seconds West, for 163.60 feet; thence South 46 degrees 15 minutes 02
seconds West, for 7.07 feet; thence North 88 degrees 44 minutes 58 seconds West,
for 187.54 feet to a Point of Intersection with the West line of Section 31,
Township 48 South, Range 42 East; thence continue North 88 degrees 44 minutes 58
seconds West, along the last mentioned course, for 2.05 feet; (last mentioned
seven courses being coincident with the Northerly Right-of-Way line of said WEST
ATLANTIC BOULEVARD); thence South 01 degrees 27 minutes 05 seconds West, for
7.00 feet; thence North 88 degrees 44 minutes 58 seconds West, along a line
parallel with and 53.00 feet North of, as measured at right angles to, the South
line of the South 1/2 of the Northeast 1/4 of Section 36, Township 48 South,
Range 41 East, also being the Northerly Right-of-Way line of said WEST ATLANTIC
BOULEVARD, for 177.20 feet; thence North 01 degrees 11 minutes 38 seconds East
for 50.33 feet to a point on a non-tangent curve having a chord bearing of North
07 degrees 12 minutes 24 seconds West; thence Northerly along a circular

 

1

--------------------------------------------------------------------------------


 

curve to the left having a radius of 200.00 feet and a central angle of 16
degrees 54 minutes 35 seconds for an arc distance of 59.03 feet to a Point of
Reverse Curvature; thence Northerly along a circular curve to the right having a
radius of 200.00 feet and a central angle of 16 degrees 54 minutes 35 seconds
for an arc distance of 59.03 feet to a Point of Tangency; thence North 01
degrees 14 minutes 53 seconds East for 261.11 feet to a point on a non-tangent
curve having a chord bearing of North 66 degrees 37 minutes 12 seconds West;
thence Northwesterly along a circular curve to the right having a radius of
500.00 feet and a central angle of 7 degrees 35 minutes 45 seconds for an arc
distance of 66.29 feet; thence North 1 degree 46 minutes 27 seconds East for
83.46 feet; thence South 88 degrees 32 minutes 55 seconds East, for 12.00 feet;
thence North 01 degrees 27 minutes 05 seconds East, at right angles to the last
mentioned course, for 70.12 feet to the Southwest corner of Parcel “A” , “LEMON
TREE LAKE” according to the Plat thereof as recorded in Plat Book 82 at Page 16
of the Public Records of Broward County, Florida; thence South 88 degrees 32
minutes 55 seconds East for 400.00 feet; thence North 72 degrees 49 minutes 27
seconds East, for 77.65 feet to a Point on a curve, said point bears South 40
degrees 03 minutes 00 seconds West, from the radius point of the next described
curve, (last mentioned two courses being coincident with the common Boundary
lines of said plats of “LEMON TREE LAKE” and “LAKEWOOD COMMERCIAL”); thence
Southeasterly, Easterly and Northeasterly, along a circular curve to the left,
having a radius of 320.00 feet and a central angle of 41 degrees 52 minutes 05
seconds, for an arc distance of 233.84 feet to a Point of Tangency: thence North
88 degrees 10 minutes 55 seconds East, for 233.64 feet to a Point of Curvature;
thence Northeasterly, along a circular curve to the left, having a radius of
530.00 feet and a central angle of 10 degrees 10 minutes 49 seconds, for an  arc
distance of 94.17 feet, to a Point of Tangency; thence North 78 degrees 00
minutes 06 seconds East, for 144.62 feet (last mentioned four courses being
coincident with the Southerly Right-of-Way line of LAKESIDE DRIVE, as shown on
said plat of “LAKEWOOD COMMERCIAL”); thence South 01 degrees 27 minutes 05
seconds West, for 269.14 feet; thence North 88 degrees 32 minutes 55 seconds
West, at right angles to the last and next mentioned courses, for 71.00 feet;
thence South 01 degrees 27 minutes 05 seconds West, for 357.63 feet to a Point
on a Curve, said point bears North 06 degrees 02 minutes 37 seconds East, from
the radius point of the next described curve; thence Northwesterly along a
circular curve to the left, having a radius of 5794.58 feet and a central angle
of 00 degrees 48 minutes 12 seconds, for an arc distance of 81.24 feet to the
Point of Beginning (last mentioned course being along the Northerly Right-of-Way
line of said WEST ATLANTIC BOULEVARD).  Lying and being in Section 36, Township
48 South, Range 41 East and Section 31, Township 48 South, Range 42 East, City
of Margate, Broward County, Florida.

 

The bearings mentioned herein are based upon an assumed North 05 degrees 34
minutes 35 seconds East along the centerline of Lakewood Circle.

 

AND

 

PARCEL NO. 2

 

A portion of Section 36, Township 48 South, Range 41 East, being a portion of
the Shopping Center Tract, as shown on the plat of “MARGATE REALTY NO.  1”, as
recorded in Plat Book 42, at Page 42, of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

2

--------------------------------------------------------------------------------


 

Commence at the East 1/4 corner of said Section 36 and run North 88 degrees 44
minutes 58 seconds West, along the South line of the South 1/2 of the Northeast
1/4 of said Section 36, for 1076.68 feet; thence North 00 degrees 36 minutes 05
seconds West, along the Easterly Right-of-Way line of State Road No. 7, for
228.03 feet to the Point of Beginning of the following described parcel of land:
thence continue North 00 degrees 36 minutes 05 seconds West, along the last
described course, for 145.50 feet; thence South 88 degrees 44 minutes 58 seconds
East, for 200.00 feet; thence South 00 degrees 36 minutes 05 seconds East, for
145.50 feet; thence North 88 degrees 44 minutes 58 seconds West, for 200.00
feet, to the Point of Beginning.

 

AND

 

PARCEL NO. 3

 

A portion of Section 36, Township 48 South, Range 41 East, being a portion of
the Shopping Center Tract, as shown on the plat of “MARGATE REALTY NO. 1”, as
recorded in Plat Book 42, at Page 42 of the Public Records of Broward County,
Florida, being more particularly described as follows:

 

Commence at the East 1/4 corner of said Section 36 and run North 88 degrees 44
minutes 58 seconds West, along the South line of the South 1/2 of the Northeast
1/4 of said Section 36, for 1076.68 feet; thence North 00 degrees 36 minutes 05
seconds West, along the Easterly Right-of-Way line of State Road No. 7, for
428.53 feet, to the Point of Beginning of the following described parcel of
land; thence continue North 00 degrees 36 minutes 05 seconds West, along the
last described course, for 355.50 feet; thence South 88 degrees 44 minutes 58
seconds East, for 200.00 feet; thence South 00 degrees 36 minutes 05 seconds
East, for 355.50 feet; thence North 88 degrees 44 minutes 58 seconds West, for
200.00 feet, to the Point of Beginning.

 

AND

 

PARCEL NO. 4

 

Together with easement rights created under the following documents: Declaration
of Easements, Restrictions and Covenants recorded in official Records Book
36097, Page 505; Cross Parking Agreement recorded in Official Records Book 7226,
Page 316, as amended by Amendment recorded in Official Records Book 31710,
Page 1653; Declaration recorded in Official Records Book 6249, Page 478;
Declaration and Grant of Easement recorded in Official Records Book 13092,
Page 412, as amended, by Amended Declaration and Grant of Easement recorded in
Official Records Book 13307, Page 905; and Warranty Deed recorded in Official
Records Book 15568, Page 624.

 

Lying and being in the City of Margate, Broward County, Florida

 

3

--------------------------------------------------------------------------------